Exhibit 10.1
Execution Version
 
Plexus Corp.
$175,000,000 5.20% Senior Notes, due June 15, 2018
 
Note Purchase Agreement
 
Dated as of April 21, 2011
 





--------------------------------------------------------------------------------



 



Table of Contents
(Not a part of the Agreement)

              Section   Heading   Page  
Section 1.
  Authorization of Notes     1  
 
           
Section 2.
  Sale and Purchase of Notes     1  
Section 2.1.
  Purchase and Sale of Notes     1  
Section 2.2.
  Subsidiary Guaranties     1  
 
           
Section 3.
  Closings     2  
 
           
Section 4.
  Conditions to Closings     2  
Section 4.1.
  Representations and Warranties     2  
Section 4.2.
  Performance; No Default     2  
Section 4.3.
  Compliance Certificates     3  
Section 4.4.
  Opinions of Counsel     3  
Section 4.5.
  Purchase Permitted by Applicable Law, Etc.     3  
Section 4.6.
  Sale of Other Notes     4  
Section 4.7.
  Payment of Special Counsel Fees     4  
Section 4.8.
  Private Placement Number     4  
Section 4.9.
  Changes in Corporate Structure     4  
Section 4.10.
  Subsidiary Guaranty     4  
Section 4.11.
  Consent     4  
Section 4.12.
  Funding Instructions     4  
Section 4.13.
  First Closing Consummated     4  
Section 4.14.
  Proceedings and Documents     4  
 
           
Section 5.
  Representations and Warranties of the Company     5  
Section 5.1.
  Organization; Power and Authority     5  
Section 5.2.
  Authorization, Etc.     5  
Section 5.3.
  Disclosure     5  
Section 5.4.
  Organization and Ownership of Shares of Subsidiaries     6  
Section 5.5.
  Financial Statements; Material Liabilities     6  
Section 5.6.
  Compliance with Laws, Other Instruments, Etc.     7  
Section 5.7.
  Governmental Authorizations, Etc.     7  
Section 5.8.
  Litigation; Observance of Agreements, Statutes and Orders     7  
Section 5.9.
  Taxes     7  
Section 5.10.
  Title to Property; Leases     8  
Section 5.11.
  Licenses, Permits, Etc.     8  
Section 5.12.
  Compliance with ERISA     8  
Section 5.13.
  Private Offering by the Company     9  

-i-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 5.14.
  Use of Proceeds; Margin Regulations     9  
Section 5.15.
  Existing Debt; Future Liens     9  
Section 5.16.
  Foreign Assets Control Regulations, Etc     10  
Section 5.17.
  Status under Certain Statutes     11  
Section 5.18.
  Pari Passu Rank     11  
Section 5.19.
  Environmental Matters     11  
 
           
Section 6.
  Representations of the Purchasers     12  
Section 6.1.
  Purchase for Investment     12  
Section 6.2.
  Source of Funds     12  
 
           
Section 7.
  Information as to the Company     14  
Section 7.1.
  Financial and Business Information     14  
Section 7.2.
  Officer's Certificate     16  
Section 7.3.
  Visitation     17  
 
           
Section 8.
  Payment and Prepayment of the Notes     17  
Section 8.1.
  Maturity     17  
Section 8.2.
  Optional Prepayments with Make-Whole Amount     17  
Section 8.3.
  Change in Control     18  
Section 8.4.
  Allocation of Partial Prepayments     20  
Section 8.5.
  Maturity; Surrender, Etc.     20  
Section 8.6.
  Purchase of Notes     20  
Section 8.7.
  Make-Whole Amount     21  
 
           
Section 9.
  Affirmative Covenants     22  
Section 9.1.
  Compliance with Laws     22  
Section 9.2.
  Insurance     22  
Section 9.3.
  Maintenance of Properties     23  
Section 9.4.
  Payment of Taxes and Claims     23  
Section 9.5.
  Legal Existence, Etc.     23  
Section 9.6.
  Notes to Rank Pari Passu     23  
Section 9.7.
  Guaranty by Subsidiaries     23  
Section 9.8.
  Books and Records     24  
 
           
Section 10.
  Negative Covenants     25  
Section 10.1.
  Financial Covenants     25  
Section 10.2.
  Limitations on Borrowings and Guaranties     25  
Section 10.3.
  Limitation on Liens     26  
Section 10.4.
  Sale of Assets     27  
Section 10.5.
  Dividends and Certain Other Restricted Payments     28  
Section 10.6.
  No Restrictions     28  
Section 10.7.
  Mergers, Consolidations, Etc.     29  
Section 10.8.
  Acquisitions     30  

-ii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 10.9.
  Transactions with Affiliates     30  
Section 10.10.
  Line of Business     30  
Section 10.11.
  Terrorism Sanctions Regulations     30  
 
           
Section 11.
  Events of Default     30  
 
           
Section 12.
  Remedies on Default, Etc.     33  
Section 12.1.
  Acceleration     33  
Section 12.2.
  Other Remedies     33  
Section 12.3.
  Rescission     34  
Section 12.4.
  No Waivers or Election of Remedies, Expenses, Etc.     34  
 
           
Section 13.
  Registration; Exchange; Substitution of Notes     34  
Section 13.1.
  Registration of Notes     34  
Section 13.2.
  Transfer and Exchange of Notes     34  
Section 13.3.
  Replacement of Notes     35  
 
           
Section 14.
  Payments on Notes     35  
Section 14.1.
  Place of Payment     35  
Section 14.2.
  Home Office Payment     36  
 
           
Section 15.
  Expenses, Etc.     36  
Section 15.1.
  Transaction Expenses     36  
Section 15.2.
  Survival     36  
 
           
Section 16.
  Survival of Representations and Warranties; Entire Agreement     37  
 
           
Section 17.
  Amendment and Waiver     37  
Section 17.1.
  Requirements     37  
Section 17.2.
  Solicitation of Holders of Notes     37  
Section 17.3.
  Binding Effect, Etc.     38  
Section 17.4.
  Notes Held by Company, Etc.     38  
 
           
Section 18.
  Notices     38  
 
           
Section 19.
  Reproduction of Documents     39  
 
           
Section 20.
  Confidential Information     39  
 
           
Section 21.
  Substitution of Purchaser     40  

-iii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 22.
  Miscellaneous     40  
Section 22.1.
  Successors and Assigns     40  
Section 22.2.
  Payments Due on Non-Business Days     41  
Section 22.3.
  Accounting Terms     41  
Section 22.4.
  Severability     41  
Section 22.5.
  Construction, Etc.     41  
Section 22.6.
  Counterparts     41  
Section 22.7.
  Governing Law     41  
Section 22.8.
  Jurisdiction and Process; Waiver of Jury Trial     42  
 
           
Signature
        43  

-iv-



--------------------------------------------------------------------------------



 



          Schedule       Heading
Schedule A
  —   Information Relating to Purchasers  
Schedule B
  —   Defined Terms  
Schedule 2.2
  —   Original Subsidiary Guarantors  
Schedule 5.4
  —   Subsidiaries of the Company and Ownership of Subsidiary Stock  
Schedule 5.5
  —   Financial Statements  
Schedule 5.15
  —   Existing Debt  
Schedule 10.3
  —   Liens  
Exhibit 1
  —   Form of 5.20% Senior Note, due June 15, 2018  
Exhibit 2.2
  —   Form of Subsidiary Guaranty  
Exhibit 4.4(a)
  —   Form of Opinion of Special Counsel for the Company  
Exhibit 4.4(b)
  —   Form of Opinion of Special Counsel for the Purchasers

-v-



--------------------------------------------------------------------------------



 



Plexus Corp.
One Plexus Way
P.O. Box 156
Neenah, Wisconsin 54957-0156
5.20% Senior Notes due June 15, 2018
Dated as of April 21, 2011
To Each of the Purchasers Listed in
   Schedule A Hereto:
Ladies and Gentlemen:
     Plexus Corp., a Wisconsin corporation (the “Company”), agrees with each of
the purchasers whose names appear at the end hereof (each, a “Purchaser” and,
collectively, the “Purchasers”) as follows:

Section 1. Authorization of Notes.

     The Company will authorize the issue and sale of $175,000,000 aggregate
principal amount of its 5.20% Senior Notes, due June 15, 2018 (the “Notes,” such
term to include any such notes issued in substitution therefor pursuant to
Section 13). The Notes shall be substantially in the form set out in Exhibit 1.
Certain capitalized and other terms used in this Agreement are defined in
Schedule B; and references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

Section 2. Sale and Purchase of Notes.

     Section 2.1. Purchase and Sale of Notes. Subject to the terms and
conditions of this Agreement, the Company will issue and sell to each Purchaser
and each Purchaser will purchase from the Company, at the respective Closings
provided for in Section 3, Notes in the principal amount specified opposite such
Purchaser’s name in Schedule A with respect to such Closing at the purchase
price of 100% of the principal amount thereof. The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.
     Section 2.2. Subsidiary Guaranties. The payment by the Company of all
amounts due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by the Original Subsidiary Guarantors (together with any additional
Subsidiary who delivers a guaranty pursuant to Section 9.7, the “Subsidiary
Guarantors”) pursuant to the guaranty agreement substantially in the form of
Exhibit 2.2 attached hereto and made a part hereof (as the same may be amended,
modified, extended or renewed, the “Subsidiary Guaranty”).

 



--------------------------------------------------------------------------------



 



Section 3. Closings.
     The sale and purchase of the Notes to be purchased by each Purchaser shall
occur at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603, at 10:00 a.m. Chicago time, at a closing (i) on April 21, 2011
or on such other Business Day thereafter on or prior to April 25, 2011 as may be
agreed upon by the Company and the Purchasers (the “First Closing”) and (ii) on
June 15, 2011 or on such other Business Day thereafter on or prior to June 17,
2011 as may be agreed upon by the Company and the Purchasers (the “Second
Closing” and together with the First Closing, a “Closing” and, collectively, the
“Closings”). At each Closing, the Company will deliver to each Purchaser the
Notes to be purchased by such Purchaser at the related Closing in the form of a
single Note (or such greater number of Notes in denominations of at least
$100,000 as such Purchaser may request) dated the date of the related Closing
and registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to account number
_____________ at ___________________________, ABA No. _____________. If at
either Closing the Company shall fail to tender such Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in
Section 4 with respect to such Closing shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.
Section 4. Conditions to Closings.
     Each Purchaser’s obligation to purchase and pay for the Notes to be sold to
such Purchaser at each Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at each Closing, of the following conditions:
     Section 4.1. Representations and Warranties. (a) The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of each Closing.
          (b) The representations and warranties of each Original Subsidiary
Guarantor in the Subsidiary Guaranty shall be correct when made and at the time
of each Closing.
     Section 4.2. Performance; No Default. (a) The Company shall have performed
and complied with all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at each Closing, and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Neither the Company nor any
Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 had such Section
applied since such date.

-2-



--------------------------------------------------------------------------------



 



          (b) Each Original Subsidiary Guarantor shall have performed and
complied with all agreements and conditions contained in the Subsidiary Guaranty
required to be performed and complied with by it prior to or at each Closing.
     Section 4.3. Compliance Certificates.
          (a) Officer’s Certificate of the Company. The Company shall have
delivered to such Purchaser an Officer’s Certificate, dated the date of such
Closing, certifying that the conditions specified in Sections 4.1(a), 4.2(a) and
4.9 have been fulfilled.
          (b) Officer’s Certificate of each Original Subsidiary Guarantor. Each
Original Subsidiary Guarantor shall have delivered to such Purchaser a
certificate of an authorized officer, dated the date of such Closing, certifying
that the conditions set forth in Section 4.1(b), 4.2(b) and 4.9 have been
fulfilled.
          (c) Secretary’s Certificate of the Company. The Company shall have
delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary, dated the date of such Closing, certifying as to the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Notes and this Agreement.
          (d) Secretary’s Certificate of each Original Subsidiary Guarantor.
Each Original Subsidiary Guarantor shall have delivered to such Purchaser a
certificate of its Secretary or Assistant Secretary, dated the date of such
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the
Subsidiary Guaranty.
     Section 4.4. Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
such Closing (a) from Quarles & Brady LLP, counsel for the Company and the
Original Subsidiary Guarantors, substantially in the form set forth in
Exhibit 4.4(a) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special counsel
in connection with such transactions, substantially in the form set forth in
Exhibit 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.
     Section 4.5. Purchase Permitted by Applicable Law, Etc. On the date of each
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have

-3-



--------------------------------------------------------------------------------



 



received an Officer’s Certificate certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine whether
such purchase is so permitted.
     Section 4.6. Sale of Other Notes. Contemporaneously with each Closing, the
Company shall sell to each other Purchaser, and each other Purchaser shall
purchase, the Notes to be purchased by it at such Closing as specified in
Schedule A.
     Section 4.7. Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before each
Closing the fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to such Closing.
     Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.
     Section 4.9. Changes in Corporate Structure. Neither the Company nor the
Original Subsidiary Guarantors shall have changed their respective jurisdiction
of incorporation or organization, as applicable, or been a party to any merger
or consolidation or succeeded to all or any substantial part of the liabilities
of any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.
     Section 4.10. Subsidiary Guaranty. The Subsidiary Guaranty shall have been
duly authorized, executed and delivered by the Original Subsidiary Guarantors
and shall constitute the legal, valid and binding contract and agreement of the
Original Subsidiary Guarantors, and such Purchaser shall have received a true,
correct and complete copy thereof.
     Section 4.11. Consent. Each Purchaser shall have received true, correct and
complete copies, certified by a Responsible Officer of the Company of: (a) the
Bank Credit Agreement and (b) any necessary amendments, consents or waivers to
the Bank Credit Agreement necessary to permit the issuance and sale of the
Notes.
     Section 4.12. Funding Instructions. At least three Business Days prior to
the date of each Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company
confirming the information specified in Section 3 including (a) the name and
address of the transferee bank, (b) such transferee bank’s ABA number and
(c) the account name and number into which the purchase price for the Notes is
to be deposited.
     Section 4.13. First Closing Consummated. In the case of the Second Closing,
all of the transactions contemplated herein with respect to the First Closing
shall have been consummated in accordance with the terms and provisions hereof.
     Section 4.14. Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special

-4-



--------------------------------------------------------------------------------



 



counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.
Section 5. Representations and Warranties of the Company.
     The Company represents and warrants to each Purchaser that:
     Section 5.1. Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in active status under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Notes
and to perform the provisions hereof and thereof.
     Section 5.2. Authorization, Etc. This Agreement and the Notes have been
duly authorized by all necessary corporate action on the part of the Company,
and this Agreement constitutes, and upon execution and delivery thereof each
Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     Section 5.3. Disclosure. The Company, through its agent, BMO Capital
Markets Corp., has delivered to each Purchaser a copy of the Plexus Corp.
Confidential Private Placement Memorandum, dated March 2011 (the “Memorandum”),
relating to the transactions contemplated hereby. The Memorandum fairly
describes, in all material respects, the general nature of the business and
principal properties of the Company and its Subsidiaries; provided, however, to
the extent projections are contained in the Memorandum, the Company makes no
representation or warranty as to such projections, other than that such
projections are based on information that the Company believes to be accurate
and that they were calculated in a manner the Company believes to be reasonable.
This Agreement, the Memorandum and the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated hereby, and the financial statements listed in
Schedule 5.5 (this Agreement, the Memorandum and such documents, certificates or
other writings and such financial statements delivered to each Purchaser prior
to the date hereof being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. Except
as disclosed in the Disclosure Documents, since October 2, 2010, there has been
no change in the financial condition, operations, business or properties of the
Company or any Subsidiary except changes that individually or in the aggregate
could not reasonably be expected

-5-



--------------------------------------------------------------------------------



 



to have a Material Adverse Effect. There is no fact known to the Company that
could reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the Disclosure Documents.
     Section 5.4. Organization and Ownership of Shares of Subsidiaries. (a)
Schedule 5.4 contains (except as noted therein) complete and correct lists of
(i) the Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary and (ii) the Company’s directors and
senior officers.
          (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
          (c) Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing (or
equivalent status) under the laws of its jurisdiction of organization, and is
duly qualified as a foreign corporation or other legal entity and is in good
standing (or equivalent status) in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing (or equivalent status) could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each such Subsidiary has the corporate or other power and authority to own or
hold under lease the properties it purports to own or hold under lease and to
transact the business it transacts and proposes to transact.
          (d) No Subsidiary is a party to, or otherwise subject to, any legal,
regulatory, contractual or other restriction (other than this Agreement, the
Bank Credit Agreement, the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.
     Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such financial statements
and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.

-6-



--------------------------------------------------------------------------------



 



     Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any Property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary, other than,
in each case, for such contravention, default, conflict or breach (other than a
contravention, default, conflict or breach of the corporate charter or by-laws
of the Company or any Subsidiary) which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
     Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.
     Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any Property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          (b) Neither the Company nor any Subsidiary is (i) in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, (ii) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (iii) in violation of any applicable
law, ordinance, rule or regulation of any Governmental Authority (including,
without limitation, Environmental Laws, the USA Patriot Act or any of the other
laws and regulations that are referred to in Section 5.16), which default or
violation, in each case, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
     Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no other proposed additional tax assessment that could
reasonably be expected to have a Material Adverse Effect. The charges,

-7-



--------------------------------------------------------------------------------



 



accruals and reserves on the books of the Company and its Subsidiaries in
respect of federal, state or other taxes for all fiscal periods are adequate.
The federal income tax liabilities of the Company and its Subsidiaries have been
finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended September 30, 2006.
     Section 5.10. Title to Property; Leases. The Company and its Subsidiaries
have good and marketable title (or a valid leasehold interest) to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.
     Section 5.11. Licenses, Permits, Etc. (a) The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
          (b) To the best knowledge of the Company, no product of the Company or
any of its Subsidiaries infringes in any Material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.
          (c) To the best knowledge of the Company, there is no Material
violation by any Person of any right of the Company or any of its Subsidiaries
with respect to any patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned or used by the Company or any of its
Subsidiaries.
     Section 5.12. Compliance with ERISA. (a) The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.
          (b) The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most

-8-



--------------------------------------------------------------------------------



 



recent actuarial valuation report, did not exceed the aggregate current value of
the assets of such Plan allocable to such benefit liabilities in the aggregate
for all Plans. The term “benefit liabilities” has the meaning specified in
section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in section 3 of ERISA.
          (c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
          (d) The expected post retirement benefit obligation (determined as of
the last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.
          (e) The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.
     Section 5.13. Private Offering by the Company. Neither the Company nor any
Person acting on its behalf has offered the Notes or any similar securities for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than 65 other Institutional Investors, each of which has
been offered the Notes at a private sale for investment. Neither the Company nor
any Person acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.
     Section 5.14. Use of Proceeds; Margin Regulations. (a) The Company will
apply the proceeds of the sale of the Notes as set forth in section 1.02 of the
Memorandum and in compliance with all laws referenced in Section 5.16. No part
of the proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute any of the consolidated assets of the Company and its Subsidiaries
and the Company does not have any present intention to acquire any margin stock.
As used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.
     Section 5.15. Existing Debt; Future Liens. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding Debt of
the Company and

-9-



--------------------------------------------------------------------------------



 



its Subsidiaries as of January 1, 2011 (including a description of the principal
amount outstanding and collateral therefor, if any, and Guaranty thereof, if
any), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the Debt of
the Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Debt of the Company or such Subsidiary and no event
or condition exists with respect to any Debt of the Company or any Subsidiary
the outstanding principal amount of which exceeds $5,000,000 that would permit
(or that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Debt to become due and payable before its stated maturity
or before its regularly scheduled dates of payment.
          (b) Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its Property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.3.
          (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Company or any Subsidiary, except for this Agreement
or as specifically indicated in Schedule 5.15.
     Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Affiliated Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, U.S. Department of Treasury (“OFAC”) (an “OFAC Listed
Person”) or (ii) a department, agency or instrumentality of, or is otherwise
controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person or (y) any Person, entity, organization, foreign country or regime
that is subject to any OFAC Sanctions Program (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (ii), a “Blocked Person”).
          (b) No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used, directly by the Company or indirectly through any
Affiliated Entity, in connection with any investment in, or any transactions or
dealings with, any Blocked Person.
          (c) To the Company’s actual knowledge after making due inquiry,
neither the Company nor any Affiliated Entity (i) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, “Anti-Money
Laundering Laws”), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws or (iii) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that the Company and each

-10-



--------------------------------------------------------------------------------



 



Affiliated Entity is and will continue to be in compliance with all applicable
current and future Anti-Money Laundering Laws.
          (d) No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, official of any public international organization or any one
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage in violation of applicable
anti-corruption laws and regulations. The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that the Company and each Affiliated Entity is and will continue to be in
compliance with all applicable current and future anti-corruption laws and
regulations.
     Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the ICC Termination Act of 1995, as amended, or the Federal Power Act,
as amended.
     Section 5.18. Pari Passu Rank. The obligations of the Company under this
Agreement and the Notes rank at least pari passu in right of payment with all
other senior unsecured Debt (actual or contingent) of the Company, including,
without limitation, all senior unsecured Debt of the Company described in
Schedule 5.15 hereto. The obligations of the Original Subsidiary Guarantors
under the Subsidiary Guaranty rank at least pari passu in right of payment with
all other senior unsecured Debt (actual or contingent) of the Original
Subsidiary Guarantors, including, without limitation, all senior unsecured Debt
of the Original Subsidiary Guarantors described in Schedule 5.15 hereto.
     Section 5.19. Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.
          (b) Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect.
          (c) Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or has disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

-11-



--------------------------------------------------------------------------------



 



          (d) All buildings on all real properties now owned, leased or operated
by the Company or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.
Section 6. Representations of the Purchasers.
     Section 6.1. Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof; provided that
the disposition of such Purchaser’s or its Property shall at all times be within
such Purchaser’s or its control. Each Purchaser understands that the Notes have
not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.
     Section 6.2. Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed ten
percent (10%) of the total reserves and liabilities of the general account
(exclusive of separate account liabilities) plus surplus as set forth in the
NAIC Annual Statement filed with such Purchaser’s state of domicile; or
     (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
     (c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as have been disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more

-12-



--------------------------------------------------------------------------------



 



than 10% of all assets allocated to such pooled separate account or collective
investment fund; or
     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of the QPAM Exemption) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, as of the last day of its most recent calendar quarter, the QPAM
does not own a 10% or more interest in the Company and no Person controlling or
controlled by the QPAM (applying the definition of “control” in section V(e) of
the QPAM Exemption) owns a 20% or more interest in the Company (or less than 20%
but greater than 10%, if such person exercises control over the management or
policies of the Company by reason of its ownership interest) and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
     (f) the Source is a governmental plan; or
     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
          As used in this Section 6.2, the terms “employee benefit plan”,
“governmental plan”, “party in interest” and “separate account” shall have the
respective meanings assigned to such terms in section 3 of ERISA.

-13-



--------------------------------------------------------------------------------



 



Section 7. Information as to the Company.
     Section 7.1. Financial and Business Information. The Company shall deliver
to each holder of Notes that is an Institutional Investor:
          (a) Quarterly Statements — within 45 days (or such shorter period as
is 15 days greater than the period applicable to the filing of the Company’s
Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of
whether the Company is subject to the filing requirements thereof) after the end
of each quarterly fiscal period in each fiscal year of the Company (other than
the last quarterly fiscal period of each such fiscal year), duplicate copies of:
          (i) a consolidated balance sheet of the Company and its Subsidiaries
as at the end of such quarter, and
          (ii) consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a); provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on “EDGAR” and on its home page on the worldwide web (at the date of
this Agreement located at: http//www.plexus.com) and shall have given each
Purchaser prior notice of such availability on EDGAR and on its home page in
connection with each delivery (such availability and notice thereof being
referred to as “Electronic Delivery”);
          (b) Annual Statements — within 90 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s Annual
Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
fiscal year of the Company, duplicate copies of,
          (i) a consolidated balance sheet of the Company and its Subsidiaries,
as at the end of such year, and

-14-



--------------------------------------------------------------------------------



 



          (ii) consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Form 10-K
for such fiscal year (together with the Company’s annual report to shareholders,
if any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
accordance with the requirements therefor and filed with the SEC shall be deemed
to satisfy the requirements of this Section 7.1(b); provided, further, that the
Company shall be deemed to have made such delivery of such Form 10-K if it shall
have timely made Electronic Delivery thereof;
          (c) SEC and Other Reports — promptly upon their becoming available,
one copy of (i) each financial statement, report, notice or proxy statement sent
by the Company or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability or to its public securities holders generally) and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
of all press releases and other statements made available generally by the
Company or any Subsidiary to the public concerning developments that are
Material;
          (d) Notice of Default or Event of Default — promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;
          (e) ERISA Matters — promptly, and in any event within five days after
a Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
          (i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof

-15-



--------------------------------------------------------------------------------



 



has not been waived pursuant to such regulations as in effect on the date
hereof; or
          (ii) the taking by the PBGC of steps to institute, or the threatening
by the PBGC of the institution of, proceedings under section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
          (iii) any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;
     (f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and
     (g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.
     Section 7.2. Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth (which, in the case of Electronic Delivery of such financial statements,
shall be by separate concurrent delivery of such certificate to each holder of
Notes):
     (a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.1 through Section 10.4, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

-16-



--------------------------------------------------------------------------------



 



     (b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
     Section 7.3. Visitation. The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:
     (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
     (b) Default — if a Default or Event of Default then exists, at the expense
of the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
Section 8. Payment and Prepayment of the Notes.
     Section 8.1. Maturity. As provided therein, the entire unpaid principal
balance of the Notes shall be due and payable on the stated maturity date
thereof.
     Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than 5% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, and the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of Notes written notice of each optional
prepayment under this

-17-



--------------------------------------------------------------------------------



 



Section 8.2 not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment. Each such notice shall specify such date (which shall
be a Business Day), the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.4), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.
     Section 8.3. Change in Control. (a) Notice of Change in Control or Control
Event. The Company will, within five Business Days after any Responsible Officer
has knowledge of the occurrence of any Change in Control or Control Event, give
written notice of such Change in Control or Control Event to each holder of
Notes unless notice in respect of such Change in Control (or the Change in
Control contemplated by such Control Event) shall have been given pursuant to
subparagraph (b) of this Section 8.3. If a Change in Control has occurred, such
notice shall contain and constitute an offer to prepay Notes as described in
subparagraph (c) of this Section 8.3 and shall be accompanied by the certificate
described in subparagraph (g) of this Section 8.3.
          (b) Condition to Company Action. The Company will not take any action
that consummates or finalizes a Change in Control unless (i) at least 30 days
prior to such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.3, accompanied by the certificate described
in subparagraph (g) of this Section 8.3, and (ii) contemporaneously with such
action, it prepays all Notes required to be prepaid in accordance with this
Section 8.3.
          (c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.3 shall be an offer to prepay, in
accordance with and subject to this Section 8.3, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.3, such date shall be
not less than 30 days and not more than 120 days after the date of such offer
(if the Proposed Prepayment Date shall not be specified in such offer, the
Proposed Prepayment Date shall be the first Business Day after the 45th day
after the date of such offer).
          (d) Acceptance/Rejection. A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.3 by causing a notice of such acceptance
to be delivered to the Company not later than 15 days after receipt by such
holder of the most recent offer of prepayment. A failure by a holder of Notes to
respond to an offer to prepay made pursuant to this Section 8.3 shall be deemed
to constitute a rejection of such offer by such holder.

-18-



--------------------------------------------------------------------------------



 



          (e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount or other premium. The prepayment shall be made on the Proposed
Prepayment Date except as provided in subparagraph (f) of this Section 8.3.
          (f) Deferral Pending Change in Control. The obligation of the Company
to prepay Notes pursuant to the offers required by subparagraph (c) and accepted
in accordance with subparagraph (d) of this Section 8.3 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control has
not occurred on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on, the date on which such Change in
Control occurs. The Company shall keep each holder of Notes reasonably and
timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.3 in respect of such Change in Control shall be
deemed rescinded).
          (g) Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.3; (iii) the principal amount of each Note offered to be prepaid; (iv)
the interest that would be due on each Note offered to be prepaid, accrued to
the Proposed Prepayment Date; (v) that the conditions of this Section 8.3 have
been fulfilled; and (vi) in reasonable detail, the nature and date or proposed
date of the Change in Control.
          (h) Certain Definitions. “Change of Control” means any of:
          (a) the acquisition by any “person” or “group” (as such terms are used
in sections 13(d) and 14(d) of the Exchange Act) at any time of beneficial
ownership of 20% or more of the outstanding capital stock or other equity
interests of the Company on a fully-diluted basis, other than acquisitions of
such interests by the Company or any of its Subsidiaries,
          (b) the failure of individuals who are members of the board of
directors (or similar governing body) of the Company on the date of the First
Closing (together with any new or replacement directors whose initial nomination
for election was approved by a majority of the directors who were either
directors on the date of the First Closing or previously so approved) to
constitute a majority of the board of directors (or similar governing body) of
the Company, or
          (c) any “Change of Control” (or words of like import), as defined in
any agreement or indenture relating to any issue of Debt shall occur.
“Control Event” means:

-19-



--------------------------------------------------------------------------------



 



     (i) the execution by the Company or any of its Subsidiaries or Affiliates
of any agreement or letter of intent with respect to any proposed transaction or
event or series of transactions or events which, individually or in the
aggregate, may reasonably be expected to result in a Change in Control,
     (ii) the execution of any written agreement which, when fully performed by
the parties thereto, would result in a Change in Control, or
     (iii) the making of any written offer by any person (as such term is used
in section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the
date of the First Closing) or related persons constituting a group (as such term
is used in Rule 13d-5 under the Exchange Act as in effect on the date of the
First Closing) to the holders of the common stock of the Company, which offer,
if accepted by the requisite number of holders, would result in a Change in
Control.
          (i) All calculations contemplated in this Section 8.3 involving the
capital stock of any Person shall be made with the assumption that all
convertible Securities of such Person then outstanding and all convertible
Securities issuable upon the exercise of any warrants, options and other rights
outstanding at such time were converted at such time and that all options,
warrants and similar rights to acquire shares of capital stock of such Person
were exercised at such time.
     Section 8.4. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment. All partial
prepayments made pursuant to Section 8.3 shall be applied only to the Notes of
the holders who have elected to participate in such prepayment.
     Section 8.5. Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
     Section 8.6. Purchase of Notes. The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 15 Business Days. If the holders
of more than 25% of the principal amount of the Notes then

-20-



--------------------------------------------------------------------------------



 



outstanding accept such offer, the Company shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by holders of
Notes of such offer shall be extended by the number of days necessary to give
each such remaining holder at least 10 Business Days from its receipt of such
notice to accept such offer. The Company will promptly cancel all Notes acquired
by it or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.
     Section 8.7. Make-Whole Amount. The term “Make-Whole Amount” means, with
respect to any Note, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note over the amount of such Called Principal; provided that the
Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:
     “Called Principal” means, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to Section 8.2 or has become or is declared
to be immediately due and payable pursuant to Section 12.1, as the context
requires.
     “Discounted Value” means, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
     “Reinvestment Yield” means, with respect to the Called Principal of any
Note, 0.50% (50 basis points) over the yield to maturity implied by (i) the
yields reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded on
the run U.S. Treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation), the Treasury
Constant Maturity Series Yields reported, for the latest day for which such
yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. In the case of each
determination under clause (i) or clause (ii), as the case may be, of the
preceding paragraph, such implied yield will be determined, if necessary, by
(a) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the applicable U.S. Treasury security with the maturity closest to
and greater than such Remaining Average Life and (2) the applicable U.S.
Treasury security with the maturity closest to and less than such

-21-



--------------------------------------------------------------------------------



 



Remaining Average Life. The Reinvestment Yield shall be rounded to the number of
decimal places as appears in the interest rate of the applicable Note.
     “Remaining Average Life” means, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
     “Remaining Scheduled Payments” means, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.
     “Settlement Date” means, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to Section 8.2
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 9. Affirmative Covenants.
The Company covenants that so long as any of the Notes are outstanding:
     Section 9.1. Compliance with Laws. Without limiting Section 10.11, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
Patriot Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 9.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves

-22-



--------------------------------------------------------------------------------



 



are maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.
     Section 9.3. Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times; provided that this
Section 9.3 shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     Section 9.4. Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary;
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (a) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (b) the nonpayment of all such taxes,
assessments, charges, levies and claims in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
     Section 9.5. Legal Existence, Etc. Subject to Section 10.7, the Company
will at all times preserve and keep in full force and effect its legal
existence. Subject to Sections 10.4 and 10.7, the Company will at all times
preserve and keep in full force and effect the legal existence of each of its
Subsidiaries (unless merged into the Company or a Wholly-owned Subsidiary) and
all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such legal existence, right or franchise could
not, individually or in the aggregate, have a Material Adverse Effect.
     Section 9.6. Notes to Rank Pari Passu. The Notes and all other obligations
under this Agreement of the Company are and at all times shall rank at least
pari passu in right of payment with all other present and future unsecured Debt
(actual or contingent) of the Company which is not expressed to be subordinate
or junior in rank to any other unsecured Debt of the Company.
     Section 9.7. Guaranty by Subsidiaries. (a) The Company will cause (i) each
Domestic Subsidiary formed or acquired by the Company or any Subsidiary and
(ii) any other Subsidiary which delivers a Guaranty of, or becomes an obligor
under, the Bank Credit Agreement to

-23-



--------------------------------------------------------------------------------



 



concurrently enter into a Subsidiary Guaranty, and will deliver to each of the
holders of the Notes the following items:
     (1) an executed counterpart of such Subsidiary Guaranty or joinder
agreement in respect of an existing Subsidiary Guaranty, as appropriate;
     (2) a certificate signed by the President, a Vice President or another
authorized Responsible Officer of such Subsidiary making representations and
warranties to the effect of those contained in Sections 5.1, 5.2, 5.6 and 5.7,
but with respect to such Subsidiary and such Subsidiary Guaranty, as applicable;
     (3) a certificate of a Responsible Officer of the Company certifying that
at such time and after giving effect to the execution and delivery of such
Subsidiary Guaranty or joinder agreement, no Default or Event of Default shall
have occurred and be continuing;
     (4) such documents and evidence with respect to such Subsidiary as the
Required Holders may reasonably request in order to establish the existence and
good standing (or equivalent standing) of such Subsidiary and the authorization
of the transactions contemplated by such Subsidiary Guaranty; and
     (5) an opinion of counsel satisfactory to the Required Holders to the
effect that (A) such Subsidiary Guaranty has been duly authorized, executed and
delivered and constitutes the legal, valid and binding contract and agreement of
such Subsidiary enforceable in accordance with its terms, except as an
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, (B) the
execution, delivery and performance by such Subsidiary Guarantor of the
Subsidiary Guaranty does not contravene the constituent documents of such
Subsidiary Guarantor or applicable laws, and (C) such Subsidiary Guarantor’s
payment obligations under the Subsidiary Guaranty rank at least pari passu,
without preference or priority, with all other unsecured and unsubordinated
indebtedness of such Subsidiary Guarantor.
          (b) The Company may further, from time to time at its discretion and
upon written notice from the Company to the holders of the Notes referring to
this Section 9.7(b) (which notice shall contain a certification by a Responsible
Officer as to the matters specified in clauses (i), (ii) and (iii) below),
terminate the Subsidiary Guaranty issued by a Subsidiary Guarantor with effect
from the date of such notice so long as (i) no Default or Event of Default shall
have occurred and then be continuing or shall result therefrom, (ii) no payment
by such Subsidiary Guarantor is due under such Subsidiary Guarantor’s Subsidiary
Guaranty, and (iii) such Subsidiary Guarantor is not a guarantor of, or an
obligor under, the Bank Credit Agreement.
          Section 9.8. Books and Records. The Company will, and will cause each
of its Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company, or such
Subsidiary, as the case may be.

-24-



--------------------------------------------------------------------------------



 



Section 10. Negative Covenants.
     The Company covenants that so long as any of the Notes are outstanding:
     Section 10.1. Financial Covenants. (a) Total Leverage Ratio. As of the last
day of each fiscal quarter of the Company, the Company shall not permit the
Total Leverage Ratio to be greater than 3.25 to 1.00.
          (b) Minimum Interest Coverage Ratio. As of the last day of each fiscal
quarter of the Company, the Company shall not permit the Interest Coverage Ratio
to be less than 3.25 to 1.00.
          (c) Net Worth. The Company shall, at all times, maintain Net Worth in
an amount not less than the sum of (i) $350,000,000 plus (ii) 25% of Net Income
(if positive) for each fiscal quarter of the Company ending on or after
April 21, 2011 (without deduction for losses).
          Section 10.2. Limitations on Borrowings and Guaranties. The Company
shall not, nor shall it permit any Subsidiary to, issue, incur, assume, create
or have outstanding any Debt, or be or become liable as endorser, guarantor,
surety or otherwise for any debt, obligation or undertaking of any other Person,
or otherwise agree to provide funds for payment of the obligations of another,
or supply funds thereto or invest therein or otherwise assure a creditor of
another against loss, or apply for or become liable to the issuer of a letter of
credit which supports an obligation of another, or subordinate any claim or
demand it may have to the claim or demand of any other Person; provided,
however, that the foregoing shall not restrict nor operate to prevent:
     (a) (i) the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability (each as defined in the Bank Credit Agreement) of the Company
and its Subsidiaries owing to the Administrative Agent and the lenders (and
their Affiliates) under the Bank Credit Agreement, and (ii) the Notes or any
Subsidiary Guaranty;
     (b) purchase money indebtedness and Capitalized Lease Obligations of the
Company and its Subsidiaries in an amount not to exceed $80,000,000 in the
aggregate at any one time outstanding;
     (c) obligations of the Company arising out of interest rate, foreign
currency, and commodity hedging agreements entered into with financial
institutions in the ordinary course of business;
     (d) endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;
     (e) intercompany indebtedness from time to time owing among the Company and
its Subsidiaries, to the extent permitted by Section 8.9 of the Bank Credit
Agreement;
     (f) indebtedness secured by Liens permitted by Section 10.3(i) hereof;

-25-



--------------------------------------------------------------------------------



 



     (g) unsecured indebtedness of the Company and its Subsidiaries not
otherwise permitted by this Section in an amount not to exceed $10,000,000 in
the aggregate at any one time outstanding, provided that this clause (g) shall
not be understood to permit intercompany loans or advances not otherwise
permitted pursuant to Section 10.3 hereof;
     (h) Guaranties existing as of the date of this Agreement and listed on
Schedule 5.15 hereto; and
     (i) unsecured Guaranties by the Company or any Subsidiary of indebtedness
in an aggregate principal amount not to exceed $50,000,000 at any time.
     Section 10.3. Limitation on Liens. The Company shall not, nor shall it
permit any Subsidiary to, create, incur or permit to exist any Lien of any kind
on any Property owned by any such Person; provided, however, that the foregoing
shall not apply to nor operate to prevent:
     (a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Company or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;
     (b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;
     (c) judgment liens and judicial attachment liens not constituting an Event
of Default under Section 11(i) hereof and the pledge of assets for the purpose
of securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Company and its Subsidiaries secured by a pledge of assets
permitted under this subsection, including interest and penalties thereon, if
any, shall not be in excess of $2,500,000 at any one time outstanding;
     (d) Liens on equipment of the Company or any Subsidiary created solely for
the purpose of securing purchase money indebtedness and Capitalized Lease
Obligations, representing or incurred to finance the purchase price of such
Property, provided that no such Lien shall extend to or cover other Property of
the Company or such Subsidiary other than the respective Property so acquired,
and the principal amount of indebtedness secured by any such Lien shall at no
time exceed the purchase price of such Property, as reduced by repayments of
principal thereon;

-26-



--------------------------------------------------------------------------------



 



     (e) any interest or title of a lessor under any Operating Lease;
     (f) easements, rights-of-way, restrictions, and other similar encumbrances
against real Property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Company or any Subsidiary;
     (g) Liens outstanding as of the date of this Agreement and listed on
Schedule 10.3 hereof;
     (h) Liens in the nature of licenses that arise in the ordinary course of
business and consistent with past practice of the Company and its Subsidiaries;
     (i) Liens not otherwise permitted by this Section securing indebtedness in
an amount not to exceed $25,000,000 in the aggregate at any one time
outstanding; provided that the value of the Property encumbered by such Liens
may not exceed $25,000,000 at any time; and provided further that the Company
will not, and will not permit any Subsidiary to, grant any Lien securing Debt
outstanding under or pursuant to any Bank Credit Agreement pursuant to this
Section 10.3(i) unless and until all obligations of the Company under this
Agreement and the Notes shall concurrently be secured equally and ratably with
such Debt pursuant to documentation in form and substance reasonably
satisfactory to the Required Holders; and
     (j) any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses; provided that such extension, renewal or replacement Lien
shall be limited to all or a part of the Property which secured the Lien so
extended, renewed or replaced, and the allowance of such extension, renewal and
replacement Liens pursuant to this clause (j) shall not be understood to
increase the maximum amounts described in the foregoing clauses (d), (g) and
(i).
          Section 10.4. Sale of Assets. The Company will not, and will not
permit any Subsidiary to, sell, transfer, lease or otherwise dispose of all or
any part of its Property, including any disposition of Property as part of a
sale and leaseback transaction, or in any event sell or discount (with or
without recourse) any of its notes or accounts receivable; provided, however,
that so long as no Default or Event of Default exists this Section shall not
apply to nor operate to prevent:
     (a) the sale or lease of inventory in the ordinary course of business;
     (b) the sale, transfer, lease or other disposition in the ordinary course
of business of Property of (i) the Company and the Domestic Subsidiaries to one
another, (ii) the Foreign Subsidiaries to one another, and (iii) the Company or
any Domestic Subsidiary to any Foreign Subsidiary, provided that any sale,
transfer, lease or other disposition permitted under this clause (iii) shall,
for the purposes of Section 10.8 hereof,

-27-



--------------------------------------------------------------------------------



 



be treated as an equity investment in the Foreign Subsidiary receiving such
Property in an amount equal to the excess of the fair market value of the
Property received by such Foreign Subsidiary over the amount of any
consideration tendered by it for such Property;
     (c) the issuance, sale, and transfer to any person of any shares of capital
stock of a Subsidiary solely for the purpose of qualifying, and to the extent
legally necessary to qualify, such person as a director of such Subsidiary;
     (d) the sale of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or securitization transaction);
     (e) the sale, transfer or other disposition of any tangible personal
Property that, in the reasonable business judgment of the Company or its
Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business; and
     (f) the sale, transfer, lease or other disposition of Property (other than
shares of capital stock or other equity interests of a Subsidiary) of the
Company or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for the Company and its Subsidiaries
not more than $20,000,000 during any fiscal year of the Company, provided that
no additional sales, transfers, leases or other dispositions of Property by the
Company or any Domestic Subsidiary to any Foreign Subsidiary shall be permitted
pursuant to this clause (f).
     Section 10.5. Dividends and Certain Other Restricted Payments. The Company
shall not, nor shall it permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests or (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its capital stock or
other equity interests or any warrants, options, or similar instruments to
acquire the same; provided, however, that the foregoing shall not operate to
prevent (i) the declaration or payment of dividends or distributions by any
Subsidiary to the Company or (ii) the declaration or payment of dividends or
distributions on its capital stock or other equity interests by the Company, or
the purchase, redemption or other acquisition by the Company of its capital
stock or other equity interests or any warrants, options or similar instruments
to acquire the same, provided that no Default or Event of Default exists or
would be caused thereby.
     Section 10.6. No Restrictions. Except as provided herein, the Company shall
not, nor shall it permit any Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Company or any
Subsidiary to: (a) pay dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by the Company or any
other Subsidiary, (b) pay any indebtedness owed to the Company or any other
Subsidiary, (c) make loans or advances to the Company or any other Subsidiary,
(d) transfer any of its Property to the Company or any other Subsidiary or (e)
guarantee the Debt under the Notes and this Agreement to the holders of the
Notes as required by this Agreement.

-28-



--------------------------------------------------------------------------------



 



     Section 10.7. Mergers, Consolidations, Etc. The Company will not, and will
not permit any Subsidiary to, consolidate with or be a party to a merger with
any other Person, or sell, lease or otherwise dispose of all or substantially
all of its assets; provided that:
     (a) any Subsidiary may merge or consolidate with or into the Company or any
Wholly-owned Subsidiary, provided that, (i) in the case of any merger involving
the Company, the Company is the corporation surviving the merger, and (ii) in
the case of any merger involving a Wholly-owned Subsidiary (and not the
Company), the Wholly-owned Subsidiary is the corporation or limited liability
company surviving the merger, (iii) in the case of any merger involving a
Domestic Subsidiary, the corporation or limited liability company surviving the
merger shall not be a Foreign Subsidiary, and (iv) the corporation or limited
liability company surviving the merger shall be solvent;
     (b) the Company may consolidate or merge with or into any other corporation
if (i) the corporation or limited liability company which results from such
consolidation or merger (the “Surviving Person”) is solvent and is organized
under the laws of any state of the United States or the District of Columbia,
(ii) the due and punctual payment of the principal of and premium, if any, and
interest on all of the Notes, according to their tenor, and the due and punctual
performance and observation of all of the covenants in the Notes and this
Agreement to be performed or observed by the Company are expressly assumed in
writing by the Surviving Person and the Surviving Person shall furnish to the
holders of the Notes an opinion of counsel satisfactory to the Required Holders
to the effect that the instrument of assumption has been duly authorized,
executed and delivered and constitutes the legal, valid and binding contract and
agreement of the Surviving Person enforceable in accordance with its terms,
except as enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, (iii) each
Subsidiary Guarantor shall have affirmed in writing its obligations under the
Subsidiary Guaranty to which it is a party, and (iv) (A) at the time of such
consolidation or merger and immediately after giving effect thereto, no Default
or Event of Default would exist and (B) assuming on a pro forma basis that such
consolidation or merger occurred on the last day of the immediately preceding
fiscal quarter, no Default would exist under Section 10.1 as of such date;
     (c) the Company may sell or otherwise dispose of all or substantially all
of its assets (other than as provided in Section 10.4) to any Person for
consideration which represents the fair market value of such assets (as
determined in good faith by the Board of Directors of the Company) at the time
of such sale or other disposition if (i) the acquiring Person (the “Acquiring
Person”) is a solvent corporation or limited liability company organized under
the laws of any state of the United States or the District of Columbia, (ii) the
due and punctual payment of the principal of and premium, if any, and interest
on all the Notes, according to their tenor, and the due and punctual performance
and observance of all of the covenants in the Notes and in this Agreement to be
performed or observed by the Company are expressly assumed in writing by the
Acquiring Person and the Acquiring Person shall furnish to the holders of the
Notes an opinion of counsel satisfactory to the Required Holders to the effect
that the instrument of

-29-



--------------------------------------------------------------------------------



 



assumption has been duly authorized, executed and delivered and constitutes the
legal, valid and binding contract and agreement of such Acquiring Person
enforceable in accordance with its terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles, (iii) each Subsidiary Guarantor shall have affirmed in
writing its obligations under the Subsidiary Guaranty to which it is a party,
and (iv) (A) at the time of such sale or disposition and immediately after
giving effect thereto, no Default or Event of Default would exist and
(B) assuming on a pro forma basis that such sale or disposition occurred on the
last day of the immediately preceding fiscal quarter, no Default would exist
under Section 10.1 as of such date.
     Section 10.8. Acquisitions. The Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly make, retain or have outstanding any
investments (whether through purchase of stock or obligations or otherwise), in,
or loans or advances to (other than for travel advances and other similar cash
advances made to employees in the ordinary course of business), any other
Person, or acquire all or any substantial part of the assets or business of any
Persons or division thereof, other than as expressly provided in the Bank Credit
Agreement, including without limitation, Permitted Acquisitions.
     Section 10.9. Transactions with Affiliates. The Company will not and will
not permit any Subsidiary to enter into directly or indirectly any transaction
or group of related transactions (including without limitation the purchase,
lease, sale or exchange of properties of any kind or the rendering of any
service) with any Affiliate (other than the Company or another Subsidiary),
except in the ordinary course and pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.
     Section 10.10. Line of Business. The Company will not and will not permit
any Subsidiary to engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Memorandum.
     Section 10.11. Terrorism Sanctions Regulations. The Company will not and
will not permit any Affiliated Entity to (a) become a Blocked Person or (b) have
any investments in or engage in any dealings or transactions with any Blocked
Person.
Section 11. Events of Default.
          An “Event of Default” shall exist if any of the following conditions
or events shall occur and be continuing:

-30-



--------------------------------------------------------------------------------



 



     (a) the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
     (b) the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or
     (c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1 through 10.8; or
     (d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
     (e) any representation or warranty made in writing by or on behalf of the
Company or a Subsidiary Guarantor or by any officer of the Company or a
Subsidiary Guarantor in this Agreement, a Subsidiary Guaranty or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or
     (f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Debt that is outstanding in an aggregate
principal amount of at least $10,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Debt in an
aggregate outstanding principal amount of at least $10,000,000 or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Debt has become,
or has been declared (or one or more Persons are entitled to declare such Debt
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests), (1) the
Company or any Subsidiary has become obligated to purchase or repay Debt before
its regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least $10,000,000, or (2) one or
more Persons have the right to require the Company or any Subsidiary so to
purchase or repay such Debt; or
     (g) the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any

-31-



--------------------------------------------------------------------------------



 



jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its Property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or
     (h) a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its Property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or
     (i) a final judgment or judgments for the payment of money aggregating in
excess of $10,000,000 (except to the extent fully covered by insurance pursuant
to which the insurer has accepted liability therefor in writing) are rendered
against one or more of the Company and its Subsidiaries and which judgments are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
or
     (j) if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $10,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect; or
     (k) any Subsidiary Guaranty shall cease to be in full force and effect for
any reason whatsoever, including, without limitation, a determination by any
Governmental Authority that such Subsidiary Guaranty is invalid, void or
unenforceable or any

-32-



--------------------------------------------------------------------------------



 



Subsidiary Guarantor which is a party to such Subsidiary Guaranty shall contest
or deny in writing the validity or enforceability of any of its obligations
under such Subsidiary Guaranty, but excluding any Subsidiary Guaranty which
ceases to be in full force and effect in accordance with and by reason of the
express provisions of Section 9.7(b).
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
Section 12. Remedies on Default, Etc.
     Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
          (b) If any other Event of Default has occurred and is continuing, any
holder or holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
          (c) If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
          Upon any Notes becoming due and payable under this Section 12.1,
whether automatically or by declaration, such Notes will forthwith mature and
the entire unpaid principal amount of such Notes, plus (i) all accrued and
unpaid interest thereon (including, but not limited to, interest accrued thereon
at the Default Rate) and (ii) the Make-Whole Amount determined in respect of
such principal amount (to the full extent permitted by applicable law), shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
     Section 12.2. Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or in any Subsidiary Guaranty, or for an injunction
against a violation of

-33-



--------------------------------------------------------------------------------



 



any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.
     Section 12.3. Rescission. At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the holders of more than 50%
in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
     Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.
Section 13. Registration; Exchange; Substitution of Notes.
     Section 13.1. Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
     Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)) for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the

-34-



--------------------------------------------------------------------------------



 



registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit 1. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000; provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.
     Section 13.3. Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.
Section 14. Payments on Notes.
     Section 14.1. Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in Chicago, Illinois at the principal office of Bank of
Montreal in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

-35-



--------------------------------------------------------------------------------



 



     Section 14.2. Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.
Section 15. Expenses, Etc.
     Section 15.1. Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, the Notes or the Subsidiary Guaranty (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, the Notes
or the Subsidiary Guaranty or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, the Notes or the Subsidiary Guaranty, or by reason of being a holder
of any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes, and (c) the costs and
expenses incurred in connection with the initial filing of this Agreement and
all related documents and financial information, with the SVO, provided that
such costs and expenses under this clause (c) shall not exceed $3,000. The
Company will pay, and will save each Purchaser and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses, if any, of
brokers and finders (other than those, if any, retained by a Purchaser or other
holder in connection with its purchase of the Notes).
     Section 15.2. Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, the Notes or the
Subsidiary Guaranty, and the termination of this Agreement.

-36-



--------------------------------------------------------------------------------



 



Section 16. Survival of Representations and Warranties; Entire Agreement.
          All representations and warranties contained herein shall survive the
execution and delivery of this Agreement, the Notes and the Subsidiary Guaranty,
the purchase or transfer by any Purchaser of any Note or portion thereof or
interest therein and the payment of any Note, and may be relied upon by any
subsequent holder of a Note, regardless of any investigation made at any time by
or on behalf of such Purchaser or any other holder of a Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant to this Agreement shall be deemed representations and
warranties of the Company under this Agreement. Subject to the preceding
sentence, this Agreement, the Notes and the Subsidiary Guaranty embody the
entire agreement and understanding between each Purchaser and the Company and
supersede all prior agreements and understandings relating to the subject matter
hereof.
Section 17. Amendment and Waiver.
     Section 17.1. Requirements. This Agreement, the Notes and the Subsidiary
Guaranty may be amended, and the observance of any term hereof or of the Notes
may be waived (either retroactively or prospectively), with (and only with) the
written consent of the Company and the Required Holders, except that (a) no
amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing, and (b) no such
amendment or waiver may, without the written consent of the holder of each Note
at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest or of the Make-Whole Amount on,
the Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Section 8, 11(a), 11(b), 12, 17 or 20.
     Section 17.2. Solicitation of Holders of Notes.
          (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
          (b) Payment. The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof unless such remuneration is concurrently paid, or
security is

-37-



--------------------------------------------------------------------------------



 



concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.
          (c) Consent in Contemplation of Transfer. Any consent made pursuant to
this Section 17.2 by the holder of any Note that has transferred or has agreed
to transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.
     Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.
     Section 17.4. Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.
Section 18. Notices.
          All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
     (i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

-38-



--------------------------------------------------------------------------------



 



     (ii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
     (iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Corporate Treasurer, or at such other
address as the Company shall have specified to the holder of each Note in
writing.
Notices under this Section 18 will be deemed given only when actually received.
Section 19. Reproduction of Documents.
          This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at any Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
Section 20. Confidential Information.
          For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary;
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser; provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any

-39-



--------------------------------------------------------------------------------



 



other holder of any Note, (iv) any Institutional Investor to which it sells or
offers to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, the
Subsidiary Guaranty and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.
Section 21. Substitution of Purchaser.
          Each Purchaser shall have the right to substitute any one of its
Affiliates as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Affiliate, shall contain such Affiliate’s agreement
to be bound by this Agreement and shall contain a confirmation by such Affiliate
of the accuracy with respect to it of the representations set forth in
Section 6. Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21) shall be deemed to refer to such
Affiliate in lieu of such original Purchaser. In the event that such Affiliate
is so substituted as a Purchaser hereunder and such Affiliate thereafter
transfers to such original Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Company of notice of such transfer, any reference
to such Affiliate as a “Purchaser” in this Agreement (other than in this
Section 21) shall no longer be deemed to refer to such Affiliate, but shall
refer to such original Purchaser, and such original Purchaser shall again have
all the rights of an original holder of the Notes under this Agreement.
Section 22. Miscellaneous.
     Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

-40-



--------------------------------------------------------------------------------



 



     Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.5 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
     Section 22.3. Accounting Terms. (a) All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP.
          (b) For purposes of determining compliance with the financial
covenants contained in this Agreement, any election by the Company to measure an
item of Debt using an amount other than par (as permitted by FASB ASC 825-10 or
any similar or successor accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.
     Section 22.4. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
     Section 22.5. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
          For the avoidance of doubt, all Schedules and Exhibits attached to
this Agreement shall be deemed to be a part hereof.
     Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
     Section 22.7. Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of

-41-



--------------------------------------------------------------------------------



 



Illinois, excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.
     Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company irrevocably submits to the non-exclusive jurisdiction of the United
States District Court for the Northern District of Illinois or any Illinois
State court sitting in the City of Chicago, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes. To the fullest extent
permitted by applicable law, the Company irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
     (b) The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
     (c) Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
     (d) The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
*       *       *      *      *

-42-



--------------------------------------------------------------------------------



 



          If you are in agreement with the foregoing, please sign the form of
agreement on a counterpart of this Agreement and return it to the Company,
whereupon this Agreement shall become a binding agreement between you and the
Company.

            Very truly yours,

Plexus Corp.
      By   /s/ George W.F. Setton         Name:   George W.F. Setton       
Title:   Corporate Treasurer & Chief Treasury Officer   

-43-



--------------------------------------------------------------------------------



 



This Agreement is hereby accepted and agreed to as of the date thereof.

            Metropolitan Life Insurance Company       MetLife Investors
Insurance Company      
By: Metropolitan Life Insurance Company, its Investment Manager
      MetLife Investors USA Insurance Company    
By: Metropolitan Life Insurance Company, its Investment Manager
      By   /s/ Judith A. Gulotta         Name:   Judith A. Gulotta       
Title:   Managing Director   

-44-



--------------------------------------------------------------------------------



 



         

This Agreement is hereby accepted and agreed to as of the date thereof.

            Teachers Insurance and Annuity Association of
America
      By   /s/ Laura Parrott         Name:   Laura Parrott        Title:  
Director   

-45-



--------------------------------------------------------------------------------



 



         

This Agreement is hereby accepted and agreed to as of the date thereof.

            State of Wisconsin Investment Board
      By   /s/ Christopher P. Prestigiacomo         Name:   Christopher P.
Prestigiacomo        Title:   Portfolio Manager   

-46-



--------------------------------------------------------------------------------



 



         

This Agreement is hereby accepted and agreed to as of the date thereof.

            CUNA Mutual Insurance Society      
By: MEMBERS Capital Advisors, Inc. acting as Investment Advisor
          By   /s/ Allen R. Cantrell         Name:   Allen R. Cantrell       
Title:   Managing Director, Investments   

-47-



--------------------------------------------------------------------------------



 



         

This Agreement is hereby accepted and agreed to as of the date thereof.

            Travelers Casualty Insurance Company of
America
      By   /s/ Annette M. Masterson         Name:   Annette M. Masterson       
Title:   Vice President   

-48-



--------------------------------------------------------------------------------



 



         

This Agreement is hereby accepted and agreed to as of the date thereof.

            Assurity Life Insurance Company
      By   /s/ Victor Weber         Name:   Victor Weber        Title:   Senior
Director - Investments   

-49-



--------------------------------------------------------------------------------



 



Information Relating to Purchasers

     
Name and Address of Purchaser
  Principal Amount of
Series of Note(s) to Be Purchased

                 
Metropolitan Life Insurance Company
  1st Funding   $ 27,700,000  
1095 Avenue of the Americas
New York, New York 10036
  2nd Funding   $ 22,300,000  
 
        $  

Payments
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

             
 
  Bank Name:        
 
           
 
  ABA Routing #:        
 
           
 
  Account No.:        
 
           
 
  Account Name:        
 
           
 
  Ref:   Plexus Corp. 5.20% Due 6/15/18    

    With sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.

Schedule A
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Notices
All notices and communications:
Metropolitan Life Insurance Company
Investments, Private Placements
P. O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Fax Number: (973) 355-4250
With a copy (OTHER than with respect to deliveries of financial statements) to:
Metropolitan Life Insurance Company
P. O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel — Securities Investments (PRIV)
Email: sec_invest_law@metlife.com
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: ______________________
Notes should be delivered to:
Metropolitan Life Insurance Company
Securities Investments, Law Department
10 Park Avenue
Morristown, New Jersey 07962
Attention: Nicollette C. Lopez, Esq.

A-2



--------------------------------------------------------------------------------



 



     
Name and Address of Purchaser
  Principal Amount of
Series of Note(s) to Be Purchased

                 
MetLife Investors USA Insurance Company
  1st Funding   $ 9,000,000  
c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York 10036
  2nd Funding   $ 6,000,000  

Payments
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

             
 
  Bank Name:        
 
           
 
  ABA Routing #:        
 
           
 
  Account No.:        
 
           
 
  Account Name:        
 
           
 
  Ref:   Plexus Corp. 5.20% Due 6/15/18    

    With sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.

A-3



--------------------------------------------------------------------------------



 



Notices
All notices and communications:
MetLife Investors USA Insurance Company
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P. O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Fax Number: (973) 355-4250
With a copy (OTHER than with respect to deliveries of financial statements) to:
MetLife Investors USA Insurance Company
c/o Metropolitan Life Insurance Company
P. O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel — Securities Investments (PRIV)
Email: sec_invest_law@metlife.com
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: ______________________
Notes should be delivered to:
MetLife Investors USA Insurance Company
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
10 Park Avenue
Morristown, New Jersey 07962
Attention: Nicollette C. Lopez, Esq.

A-4



--------------------------------------------------------------------------------



 



     
Name and Address of Purchaser
  Principal Amount of
Series of Note(s) to Be Purchased

                 
MetLife Investors Insurance Company
  1st Funding   $ 9,000,000  
c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York 10036
  2nd Funding   $ 6,000,000  

Payments
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:

             
 
  Bank Name:        
 
           
 
  ABA Routing #:        
 
           
 
  Account No.:        
 
           
 
  Account Name:        
 
           
 
  Ref:   Plexus Corp. 5.20% Due 6/15/18    

With sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.

A-5



--------------------------------------------------------------------------------



 



Notices
All notices and communications:
MetLife Investors Insurance Company
c/o Metropolitan Life Insurance Company
Investments, Private Placements
P. O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Fax Number: (973) 355-4250
With a copy (OTHER than with respect to deliveries of financial statements) to:
MetLife Investors Insurance Company
c/o Metropolitan Life Insurance Company
P. O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel — Securities Investments (PRIV)
Email: sec_invest_law@metlife.com
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: ______________________
Notes should be delivered to:
MetLife Investors Insurance Company
c/o Metropolitan Life Insurance Company
Securities Investments, Law Department
10 Park Avenue
Morristown, New Jersey 07962
Attention: Nicollette C. Lopez, Esq.

A-6



--------------------------------------------------------------------------------



 



                  Principal Amount of Name and Address of Purchaser   Series of
Note(s) to Be Purchased
Teachers Insurance and Annuity
  1st Funding   $ 34,300,000  
Association of America

           
730 Third Avenue
  2nd Funding   $ 25,700,000  
New York, New York 10017
           

Payments
All payments on or in respect of the Senior Notes shall be made in immediately
available funds on the due date by electronic funds transfer, through the
Automated Clearing House System, to:
______________________
ABA # ______________________
Account Number: ______________________
Account Name: ______________________
For Further Credit to the Account Number: _________
Reference: PPN: __________/Type Name of Issuer: Plexus Corp.
Maturity Date: 2018/Interest Rate: 5.20%/P&I Breakdown
Payment Notices
All notices with respect to payments and prepayments of the Senior Notes shall
be sent to:
Teachers Insurance and Annuity Association of America
730 Third Avenue
New York, New York 10017
Attention: Securities Accounting Division
Phone: (212) 916-4109
Facsimile: (212) 916-6955
With a copy to:
JPMorgan Chase Bank, N.A.
P.O. Box 35308
Newark, New Jersey 07101
Contemporaneous written confirmation of any electronic funds transfer shall be
sent to the above addresses setting forth (1) the full name, private placement
number, interest rate and maturity date of the Senior Notes, (2) allocation of
payment between principal, interest, Make-Whole Amount, other premium or any
special payment and (3) the name and address of the bank from which such
electronic funds transfer was sent.

A-7



--------------------------------------------------------------------------------



 



Notices and Communications
All notices and communications, including notices with respect to payments and
prepayments, shall be delivered or mailed to:
Teachers Insurance and Annuity Association of America
8500 Andrew Carnegie Blvd
Charlotte, NC 28263
Attention: Laura Parrott, Director
Telephone: (704) 988-6327
Facsimile: (704) 988-4916
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: ______________________
Notes should be delivered to:
JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, New York 11245-0001
Attention: Physical Receive Department
For TIAA A/C #_________

A-8



--------------------------------------------------------------------------------



 



                  Principal Amount of Name and Address of Purchaser   Series of
Note(s) to Be Purchased
State of Wisconsin Investment
  1st Funding   $ 6,300,000  
Board
           
121 East Wilson Street
  2nd Funding   $ 4,700,000  
Madison, Wisconsin 53703
           
Attention: Portfolio Manager, Private

           
Markets Group — Wisconsin

           
Private Debt Portfolio
           

Payments
All payments are to be made on or before 11:00 a.m. local time on each payment
date in immediately available funds to:
______________________
ABA #______________________
For the account of the State of Wisconsin Investment Board
Account #______________________
Attn: ______________________
For: ______________________

    With notice of payment, including a message as to the source (identifying
the security by name and CUSIP number) and application of funds, copy of notice
of payment to:

A-9



--------------------------------------------------------------------------------



 



Ms. Cindy Griffin
Accounting Supervisor
State of Wisconsin Investment Board
121 East Wilson Street
P. O. Box 7842
Madison, Wisconsin 53707-7842
Phone: (608) 266-9136
Fax: (608) 266-2436
Address for notices other than confirmation of payment is:
Postal Address
State of Wisconsin Investment Board
121 East Wilson Street
P. O. Box 7842
Madison, Wisconsin 53707-7842
Attention: Portfolio Manager, Private Markets Group — Wisconsin Private Debt
Portfolio
Street Address
State of Wisconsin Investment Board
121 East Wilson Street
Madison, Wisconsin 53703
Attention: Portfolio Manager, Private Markets Group — Wisconsin Private Debt
Portfolio
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: ______________________
Notes should be delivered to:
Ms. Cindy Griffin
Accounting Supervisor
State of Wisconsin Investment Board
121 East Wilson Street
Madison, Wisconsin 53703
Phone: (608) 266-9136
Fax: (608) 266-2436

A-10



--------------------------------------------------------------------------------



 



                  Principal Amount of Name and Address of Purchaser   Series of
Note(s) to Be Purchased
CUNA Mutual Insurance Society
  1st Funding   $ 5,700,000  
c/o Members Capital Advisors, Inc.
           
Attn: Private Placements
  2nd Funding   $ 4,300,000  
5910 Mineral Point Road
           
Madison, Wisconsin 53705-4456
           

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Plexus Corp., 5.20% Senior Notes due June 15, 2018, PPN __________,” principal,
premium or interest) to:
ABA: ______________________
Bank: ______________________
Account Name: ______________________
DDA #: ______________________
Reference Fund: ______________________
Notices
All notices of payments, written confirmations of such wire transfers and other
communications (financials), to be addressed:
Email: DS-PrivatePlacements@cunamutual.com
Members Capital Advisors, Inc.
Attention: Private Placements
5910 Mineral Point Road
Madison, Wisconsin 53705-4456

         Contacts:   Attorney:
   Members Capital Advisors, Inc.
  Members Capital Advisors, Inc.
   Atten: Stuart Rossmiller
  Atten: John Britt
   Managing Director, Research, Fixed
  Legal Counsel
   Income
  5910 Mineral Point Road
   5910 Mineral Point Road
  Madison, WI 53705-4456
   Madison, WI 53705-4456
  Email: John.Britt@cunamutual.com
   Email:
  Phone: 608/231-8653
   Stuart.Rossmiller@cunamutual.com
  Fax: 860/693-6402
   Phone: 608/231-8292
   
   Fax: 608/236-7601
   

A-11



--------------------------------------------------------------------------------



 



 
   Members Capital Advisors, Inc.
   Atten: Allen Cantrell
   Managing Director, Investments
   5910 Mineral Point Road
   Madison, WI 53705-4456
   Email: Al.Cantrell@cunamutual.com
   Phone: 608/231-7243
   Fax: 608/236-8228
 
   Members Capital Advisors, Inc.
   Atten: Carrie Snell
   Servicing and Closing Specialist
   5910 Mineral Point Road
   Madison, WI 53705-4456
   Email: Carrie.Snell@cunamutual.com
   Phone: 608/231-8639
   Fax: 608/236-8639

Name of Nominee in which Notes are to be issued: TURNKEYS + CO
CUNA Mutual Insurance Society Taxpayer I.D. Number: ______________________
TURNKEYS + CO Taxpayer I.D. Number: ______________________
Notes should be delivered to:
State Street Bank
DTC/New York Window
55 Water Street
Plaza Level — 3rd Floor
New York, New York 10041
Attention: Robert Mendez
Phone: 617/985-1914
A/C: CUNA Mutual Insurance Society
A/C Number: Fund # ______________________
DDA #: ______________________

A-12



--------------------------------------------------------------------------------



 



                  Principal Amount of Name and Address of Purchaser   Series of
Note(s) to Be Purchased
Travelers Casualty Insurance
  1st Funding   $ 5,700,000  
Company of America
           
c/o The Travelers Companies, Inc.
  2nd Funding   $ 4,300,000  
9275-NB11B
           
385 Washington Street
           
St. Paul, Minnesota 55102-1396
           

Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Plexus Corp., 5.20% Senior Notes due June 15, 2018, PPN __________,” principal,
premium or interest) to:
______________________
ABA #______________________
Wire Account Name: ______________________
Wire Account Number: ______________________
Notices
All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: ______________________
Notes should be delivered to:
Travelers Casualty Insurance Company of America
c/o The Travelers Companies, Inc.
9275-NB11B
385 Washington Street
St. Paul, Minnesota 55102-1396
Attention: Nicole Ankeny

A-13



--------------------------------------------------------------------------------



 



                  Principal Amount of Name and Address of Purchaser   Series of
Note(s) to Be Purchased
Assurity Life Insurance Company
  1st Funding   $ 2,300,000  
1526 K Street
           
P.O. Box 82533
  2nd Funding   $ 1,700,000  
Lincoln, Nebraska 68501-2533
           

Payments

(1)   All payments on or in respect of the Notes to be made by bank wire
transfer of immediately available funds at the opening of business on the due
date to:

______________________
______________________
______________________
ABA No. ______________________

Account of: ______________________
General Fund Account: ______________________

    Each such wire transfer shall set forth the name of the issuer, the full
title of the Notes (including the rate and final redemption to maturity date)
and application of such funds among principle, premium and interest, if
applicable.

Notices

(2)   All notices of payments and written confirmations of such wire transfers
should be sent to:

Assurity Life Insurance Company
1526 K Street
Lincoln, NE 68508
Attention: Investment Division
Fax: (402) 458-2170
Phone: (402) 437-3682

(3)   All other communications to be addressed as first provided above.

A-14



--------------------------------------------------------------------------------



 



(4)   Securities should be delivered to:

Assurity Life Insurance Company
1526 K Street
Lincoln, NE 68508
Attention: Victor Weber

(5)   Contact:

Victor Weber
Senior Director — Investments
Telephone: 402/437-3682
Fax: 402/458-2170
E-mail: vweber@assurity.com
Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: ______________________

A-15



--------------------------------------------------------------------------------



 



Defined Terms
          As used herein, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:
          “Acquired Business” means the entity or assets acquired by the Company
or a Subsidiary in an Acquisition, whether before or after the date hereof.
          “Acquiring Person” is defined in Section 10.7(c).
          “Acquisition” means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person
(other than a Person that is a Subsidiary), or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is a Subsidiary) provided that the
Company or the Subsidiary is the surviving entity.
          “Administrative Agent” means Bank of Montreal, as administrative agent
under the Bank Credit Agreement, and its successors and assigns.
          “Adjusted EBITDA” means, with reference to any period, the sum of
(a) EBITDA for such period, and (b) without duplication of amounts included in
clause (a), an amount calculated by the Company and approved by the
Administrative Agent under the Bank Credit Agreement equal to the EBITDA of the
Acquired Business subject of any Permitted Acquisition consummated during such
period for that portion of such period prior to the consummation of such
Permitted Acquisition to the extent not subsequently sold or otherwise disposed
of during such period.
          “Affiliate” means, at any time, and with respect to any Person, any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and with respect to the Company, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or equity interests of the Company or any Subsidiary or any
corporation of which the Company and its Subsidiaries beneficially own or hold,
in the aggregate, directly or indirectly, 10% or more of any class of voting or
equity interests. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.
          “Affiliated Entity” means any of the Subsidiaries of the Company and
any of their or the Company’s respective Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Schedule B
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



          “Anti-Money Laundering Laws” is defined in Section 5.16(c).
          “Bank Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of April 4, 2008, among the Company, the guarantors party
thereto, the Administrative Agent and the lenders party thereto, as amended,
modified, extended, renewed, replaced or refinanced from time to time.
          “Base Rate” means for any day the greater of: (i) the rate of interest
announced or otherwise established by the Administrative Agent from time to time
as its prime commercial rate, or its equivalent, for U.S. dollar loans to
borrowers located in the United States as in effect on such day, with any change
in the Base Rate resulting from a change in said prime commercial rate to be
effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that such rate may not be the Administrative
Agent’s best or lowest rate) and (ii) the sum of (x) the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount for which such rate is being determined, plus
(y) 1/2 of 1%.
          “Blocked Person” is defined in Section 5.16(a).
          “Business Day” means (a) for the purposes of Section 8.7 only, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York
City are required or authorized to be closed, and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in Chicago, Illinois or Madison, Wisconsin are
required or authorized to be closed.
          “Capital Lease” means any lease of Property which in accordance with
GAAP is required to be capitalized on the balance sheet of the lessee.
          “Capitalized Lease Obligation” means, for any Person, the amount of
the liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
          “Closing” and “Closings” are defined in Section 3.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.
          “Company” means Plexus Corp., a Wisconsin corporation or any successor
that becomes such in the manner prescribed in Section 10.7.
          “Confidential Information” is defined in Section 20.

B-2



--------------------------------------------------------------------------------



 



          “Debt” means for any Person (without duplication):
     (a) all indebtedness created, assumed or incurred in any manner by such
Person representing money borrowed (including by the issuance of debt
securities),
     (b) all indebtedness for the deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business which are not more than sixty (60) days past due),
     (c) all indebtedness secured by any Lien upon Property of such Person,
whether or not such Person has assumed or become liable for the payment of such
indebtedness,
     (d) all Capitalized Lease Obligations of such Person,
     (e) all obligations of such Person on or with respect to letters of credit,
bankers’ acceptances and other extensions of credit whether or not representing
obligations for borrowed money, such obligations to be included at the full face
or stated amount thereof, and
     (f) all Debt of any other Person at such time which is directly or
indirectly guaranteed by such first Person or which such first Person has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which such first Person has otherwise assured a creditor against loss.
          “Default” means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.
          “Default Rate” means that rate of interest that is the greater of
(i) 2.00% per annum above the rate of interest stated in clause (a) of the first
paragraph of the Notes or (ii) 2.00% over the rate of interest publicly
announced by Bank of Montreal in Chicago, Illinois as its “base” or “prime”
rate.
          “Disclosure Documents” is defined in Section 5.3.
          “Domestic Subsidiary” means any Subsidiary other than a Foreign
Subsidiary.
          “EBIT” means, with reference to any period, Net Income for such period
plus the sum of all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period and (b) federal, state, and
local income taxes for such period.
          “EBITDA” means, with reference to any period, Net Income for such
period plus the sum of all amounts deducted in arriving at such Net Income
amount in respect of (a) Interest Expense for such period, (b) federal, state,
and local income taxes for such period, and (c) depreciation of fixed assets and
amortization of intangible assets for such period.
          “Electronic Delivery” is defined in Section 7.1(a).

B-3



--------------------------------------------------------------------------------



 



          “Eligible Line of Business” means any business engaged in as of the
date of this Agreement by the Company or any of its Subsidiaries or reasonably
related thereto.
          “Environmental Laws” means any and all federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to Hazardous Materials.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is treated as a single employer together with the Company
under section 414 of the Code.
          “Event of Default” is defined in Section 11.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
          “First Closing” is defined in Section 3.
          “Foreign Subsidiary” means each Subsidiary which is organized under
the laws of a jurisdiction other than the United States of America or any state
thereof.
          “Foreign Subsidiary Guarantor” means any Subsidiary Guarantor that is
a Foreign Subsidiary.
          “Form 10-K” is defined in Section 7.1(b).
          “Form 10-Q” is defined in Section 7.1(a).
          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States of America.
          “Governmental Authority” means
               (a) the government of
                    (i) the United States of America or any State or other
political subdivision thereof, or
     (ii) any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

B-4



--------------------------------------------------------------------------------



 



               (b) any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.
     “Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
               (a) to purchase such indebtedness or obligation or any Property
constituting security therefor;
               (b) to advance or supply funds (i) for the purchase or payment of
such indebtedness or obligation, or (ii) to maintain any working capital or
other balance sheet condition or any income statement condition of any other
Person or otherwise to advance or make available funds for the purchase or
payment of such indebtedness or obligation;
               (c) to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or
               (d) otherwise to assure the owner of such indebtedness or
obligation against loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
     “Hazardous Materials” means any and all pollutants, toxic or hazardous
wastes or any other substances, including all substances listed in or regulated
in any Environmental law that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage, or filtration of which is
or shall be restricted, regulated, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.
     “holder” means, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to
Section 13.1.
     “Hostile Acquisition” means the acquisition of the capital stock or other
equity interests of a Person through a tender offer or similar solicitation of
the owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, and as to
which such approval has not been withdrawn.

B-5



--------------------------------------------------------------------------------



 



          “Institutional Investor” means (a) any purchaser of a Note, (b) any
holder of a Note holding (together with one or more of its affiliates) more than
5% of the aggregate principal amount of the Notes then outstanding, (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.
          “Interest Coverage Ratio” means, at any time the same is to be
determined, the ratio of (a) EBIT for the most recent four fiscal quarters of
the Company then ended to (b) Interest Expense for the most recent four fiscal
quarters of the Company then ended.
          “Interest Expense” means, with reference to any period, the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations and all amortization of debt discount and expense) of the
Company and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.
          “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or Capital Lease, upon or
with respect to any Property or asset of such Person (including in the case of
stock, stockholder agreements, voting trust agreements and all similar
arrangements).
          “Make-Whole Amount” is defined in Section 8.7.
          “Material” means material in relation to the business, operations,
affairs, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets, or properties of the
Company and its Subsidiaries taken as a whole, or (b) the ability of the Company
to perform its obligations under this Agreement and the Notes, (c) the ability
of any Subsidiary Guarantor to perform its obligations under the Subsidiary
Guaranty or (d) the validity or enforceability of this Agreement, the Notes or
the Subsidiary Guaranties.
          “Memorandum” is defined in Section 5.3.
          “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).
          “NAIC” means the National Association of Insurance Commissioners or
any successor thereto.
          “Net Income” means, with reference to any period, the net income (or
net loss) of the Company and its Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP minus (i) any extraordinary gains for
such period, plus (ii) to the extent deducted in calculating Net Income,
(A) non-cash compensation expense, or other non-cash expenses or

B-6



--------------------------------------------------------------------------------



 



charges, for such period arising from the sale of stock, granting of stock
options, the granting of stock appreciation rights and similar arrangements
(including any repricing, amendment, modification, substitution or change of any
such stock, stock option, stock appreciation rights or similar arrangements)
(minus the amount of any such expense or charges when paid in cash to the extent
not deducted in the computation of Net Income); plus (B) non-cash charges for
such period which may be taken from to time as a result of impairment charges
arising from SFAS No. 142 (Goodwill and Other Intangible Assets) in connection
with the Company’s goodwill; plus (C) non-cash restructuring charges for such
period; provided that there shall be excluded from Net Income (a) the net income
(or net loss) of any Person accrued prior to the date it becomes a Subsidiary
of, or has merged into or consolidated with, the Company or another Subsidiary,
and (b) the net income (or net loss) of any Person (other than a Subsidiary) in
which the Company or any of its Subsidiaries has an equity interest, except to
the extent of the amount of dividends or other distributions actually paid to
the Company or any of its Subsidiaries during such period.
          “Net Worth” means, at any time the same is to be determined, the total
shareholders’ equity (including capital stock, additional paid-in capital and
retained earnings after deducting treasury stock) which would appear on the
balance sheet of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP.
          “Notes” is defined in Section 1.
          “OFAC” is defined in Section 5.16(a).
          “OFAC Listed Person” is defined in Section 5.16(a).
          “OFAC Sanctions Program” means any economic or trade sanction that
OFAC is responsible for administering and enforcing. A list of OFAC Sanctions
Programs may be found at
http://www.ustreas.gov/offices/enforcement/ofac/programs/.
          “Officer’s Certificate” means a certificate of a Senior Financial
Officer or of any other officer of the Company whose responsibilities extend to
the subject matter of such certificate.
          “Operating Lease” shall mean any lease of Property other than a
Capital Lease.
          “Original Subsidiary Guarantors” means the Subsidiaries which are
listed in Schedule 2.2.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
          “Permitted Acquisition” means any Acquisition approved by the
Administrative Agent in writing with respect to which all of the following
conditions shall have been satisfied:
               (a) the Acquired Business is in an Eligible Line of Business;

B-7



--------------------------------------------------------------------------------



 



               (b) the Acquisition shall not be a Hostile Acquisition;
               (c) the financial statements of the Acquired Business shall have
been audited by one of the “Big Three” accounting firms or by another
independent accounting firm of national or regional repute or otherwise
reasonably satisfactory to the Administrative Agent, or if such financial
statements have not been audited by such an accounting firm, (i) such financial
statements shall have been approved by the Administrative Agent and (ii) the
Acquired Business has undergone a successful so-called businessman’s review by
one of the “Big Three” accounting firms as part of the Company’s due diligence
on the Acquisition;
               (d) the Total Consideration for the Acquired Business, when taken
together with the Total Consideration for all Acquired Businesses acquired
during the term of this Agreement, does not exceed $75,000,000 in the aggregate;
               (e) if a new Subsidiary is formed or acquired as a result of or
in connection with the Acquisition, the Company shall have complied with the
requirements of Section 9.7 hereof in connection therewith; and
               (f) immediately prior to and after giving effect to the
Acquisition, no Default or Event of Default shall exist, including with respect
to the financial covenants contained in Section 10.1 hereof on a pro forma basis
(and, prior to the consummation of the Acquisition, the Company shall have
demonstrated such pro forma compliance in a manner reasonably acceptable to the
holders of the Notes).
          “Person” means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, business
entity or Governmental Authority.
          “Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) subject to Title I of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
          “Property” means, as to any Person, all types of real, personal,
tangible, intangible or mixed property owned by such Person, whether or not
included in the most recent balance sheet of such Person and its subsidiaries
under GAAP.
          “PTE” is defined in Section 6.2(a).
          “Purchaser” is defined in the first paragraph of this Agreement.
          “QPAM Exemption” means Prohibited Transaction Class Exemption 84-14
issued by the United States Department of Labor.

B-8



--------------------------------------------------------------------------------



 



          “Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
          “Related Fund” means, with respect to any holder of any Note, any fund
or entity that (i) invests in Securities or bank loans, and (ii) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.
          “Required Holders” means, at any time, the holders of more than 50% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).
          “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.
          “SEC” shall mean the Securities and Exchange Commission of the United
States, or any successor thereto.
          “Second Closing” is defined in Section 3.
          “Securities” or Security” shall have the same meaning as in section
2(1) of the Securities Act.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.
          “Senior Financial Officer” means the chief financial officer,
principal accounting officer, treasurer or comptroller of the Company.
          “Subsidiary” means, as to any Person, any other Person in which such
first Person or one or more of its Subsidiaries or such first Person and one or
more of its Subsidiaries owns sufficient equity or voting interests to enable it
or them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
          “Subsidiary Guarantor” is defined in Section 2.2 and shall include any
Subsidiary Guarantor which is required to comply with the requirements of
Section 9.7.
          “Subsidiary Guaranty” is defined in Section 2.2 and shall include any
Subsidiary Guaranty delivered pursuant to Section 9.7.
          “Surviving Person” is defined in Section 10.7(b).

B-9



--------------------------------------------------------------------------------



 



          “SVO” means the Securities Valuation Office of the NAIC or any
successor to such Office.
          “Total Consideration” means, with respect to an Acquisition, the sum
(but without duplication) of (a) cash paid in connection with any Acquisition,
(b) indebtedness payable to the seller in connection with such Acquisition,
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, (d) the present
value of covenants not to compete entered into in connection with such
Acquisition or other future payments which are required to be made over a period
of time and are not contingent upon the Company or its Subsidiaries meeting
financial performance objectives (exclusive of salaries paid in the ordinary
course of business and earn-outs unless such earn-outs are not contingent upon
the Company or its Subsidiaries meeting financial performance objectives)
(discounted at the Base Rate), but only to the extent not included in clause
(a), (b) or (c) above, and (e) the amount of indebtedness assumed in connection
with such Acquisition.
          “Total Funded Debt” means, at any time the same is to be determined,
the sum (but without duplication) of (a) all Debt of the Company and its
Subsidiaries at such time and (b) all Debt of any other Person at such time
which is directly or indirectly guaranteed by the Company or any of its
Subsidiaries or which the Company or any of its Subsidiaries has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which the Company or any of its Subsidiaries has otherwise assured a creditor
against loss.
          “Total Leverage Ratio” means, at any time the same is to be
determined, the ratio of (a) Total Funded Debt at such time to (b) Adjusted
EBITDA for the most recent four fiscal quarters of the Company then ended.
          “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
          “Wholly-owned Subsidiary” means, at any time, any Subsidiary one
hundred percent (100%) of all of the equity interests (except directors’
qualifying shares) and voting interests of which are owned by any one or more of
the Company and the Company’s other Wholly-owned Subsidiaries at such time.

B-10



--------------------------------------------------------------------------------



 



Original Subsidiary Guarantors
Plexus Intl. Sales & Logistics, LLC
Plexus QS, LLC
Plexus Management Services Corporation
Plexus International Services, Inc.
PTL Information Technology Services Corp.
Schedule 2.2
(to Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Subsidiaries of the Company and Ownership of Subsidiary Stock
[Information in this schedule is not material.]
Schedule 5.4
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Financial Statements

  1.   The Summary of Historical Financial Data set forth on page 6 of the
Memorandum;     2.   The Consolidated Balance Sheet set forth on page 39 of the
Memorandum;     3.   The Consolidated Statement of Earnings set forth on page 40
of the Memorandum;     4.   The Consolidated Cash Flow Statement set forth on
page 41 of the Memorandum;

provided, the foregoing information regarding the Company is qualified in its
entirety by reference to the audited financial statements of the Company and
notes thereto for the Company’s 2006, 2007, 2008, 2009 and 2010 fiscal years and
the unaudited financial statements of the Company and notes thereto for the
quarterly period ended January 1, 2011.
Schedule 5.5
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Existing Debt
Debt and capital lease obligations as of January 1, 2011 and October 2, 2010,
consisted of (in thousands):

                      Q1 2011     Q4 2010  
Debt:
               
Borrowings under the Bank Credit Agreement (interest rate of base rate or LIBOR
rate plus 1.00%):
  $ 108,750     $ 112,500  
 
               
Capital leases:
               
Capital lease obligations for equipment and facilities located in San Diego,
Kelso, and Xiamen, China, expiring on various dates through 2017; weighted
average interest rates of 10.2% for fiscal 2010.
    16,522       17,375  
 
               
Less: current portion
    (17,052 )     (17,409 )
 
           
 
               
Long-term debt and capital lease obligations, net of current portion
  $ 108,220     $ 112,466  
 
           

In February 2010, the Company negotiated the settlement of a capital lease in
Kelso, Scotland. The termination of this capital lease obligation and
acquisition of the property was effected through a cash payment by Plexus of
$3.9 million.
The aggregate scheduled maturities of the Company’s debt obligations as of
January 1, 2011, are as follows (in thousands):

         
2011
  $ 11,250  
2012
    15,000  
2013
    82,500  
 
     
Total
  $ 108,750  
 
     

Schedule 5.15
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



The aggregate scheduled maturities of the Company’s obligations under capital
leases as of January 1, 2011, are as follows (in thousands):

         
2011
  $ 2,727  
2012
    3,772  
2013
    3,866  
2014
    3,956  
2015
    4,050  
Thereafter
    3,630  
 
     
 
    22,001  
Less: interest portion of capital leases
    5,479  
 
     
Total
  $ 16,522  
 
     

          The above are unsecured.
Guarantees:
          $3.6 million [Balance of information is not material.]
          $150,000 [Balance of information is not material.]

-2-



--------------------------------------------------------------------------------



 



Liens
[Lien information in this schedule is not material.]
Schedule 10.3
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



[Form of Note]
Plexus Corp.
5.20% Senior Note, due June 15, 2018

No. [___]
$[_______]   [Date]
PPN 729132 A*1

          For Value Received, the undersigned, Plexus Corp. (herein called the
“Company"), a corporation organized and existing under the laws of the State of
Wisconsin, hereby promises to pay to [_______], or registered assigns, the
principal sum of [_______] Dollars (or so much thereof as shall not have been
prepaid) on June 15, 2018, with interest (computed on the basis of a 360-day
year of twelve 30-day months) on the unpaid balance hereof at the rate of
(a) 5.20% per annum from the date hereof, payable semiannually, on the 15th day
of June and December in each year, commencing with the June or December next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 7.20% or (ii) 2.00% over the rate
of interest publicly announced by Bank of Montreal from time to time in Chicago,
Illinois as its “base” or “prime” rate payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand).
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at Bank of Montreal in Chicago, Illinois or at such other place as the
Company shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.
          This Note is one of a series of Senior Notes (herein called the
“Notes") issued pursuant to the Note Purchase Agreement, dated as of April 21,
2011 (as from time to time amended, the “Note Purchase Agreement"), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the
Exhibit 1
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



purpose of receiving payment and for all other purposes, and the Company will
not be affected by any notice to the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.
          Pursuant to the Subsidiary Guaranty, dated as of June 15, 2011 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.
          If an Event of Default occurs and is continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner, at the
price (including any applicable Make-Whole Amount) and with the effect provided
in the Note Purchase Agreement.
          This Note shall be construed and enforced in accordance with, and the
rights of the Company and the holder of this Note shall be governed by, the law
of the State of Illinois, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

             
 
      Plexus Corp.              
 
      By    
 
         
 
 
          Name:
 
          Title:

E-1-2

 



--------------------------------------------------------------------------------



 



 
Guaranty Agreement
Dated as of April 21, 2011
Re: $175,000,000 5.20% Senior Notes, due June 15, 2018
of
Plexus Corp.
 
Exhibit 2.2
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Table of Contents
(Not a part of the Agreement)

          Section                Heading   Page  
Parties
    1  
Recitals
    1  
Section 1. Definitions
    2  
Section 2. Guaranty of Notes and Note Purchase Agreement
    2  
Section 3. Guaranty of Payment and Performance
    2  
Section 4. General Provisions Relating to the Guaranty
    3  
Section 5. Representations and Warranties of the Guarantors
    8  
Section 6. Guarantor Covenants
    9  
Section 7. Reserved
    9  
Section 8. Governing Law
    9  
Section 9. Reserved
    10  
Section 10. Amendments, Waivers and Consents
    10  
Section 11. Notices
    11  
Section 12. Miscellaneous
    11  
Section 13. Indemnity
    12  
Signature
    14  

-i-



--------------------------------------------------------------------------------



 



Guaranty Agreement
     Re: $175,000,000 5.20% Senior Notes, due June 15, 2018
     This Guaranty Agreement dated as of April 21, 2011 (the or this “Guaranty”)
is entered into on a joint and several basis by each of the undersigned,
together with any entity which may become a party hereto by execution and
delivery of a Guaranty Supplement in substantially the form set forth as
Exhibit A hereto (a “Guaranty Supplement”) (which parties are hereinafter
referred to individually as a “Guarantor” and collectively as the “Guarantors”).
R e c i t a l s
     A. Each Guarantor is a subsidiary of Plexus Corp., a Wisconsin corporation
(the “Company”).
     B. In order to refinance certain debt and for general corporate purposes,
the Company has entered into that certain Note Purchase Agreement dated as of
April 21, 2011 (the “Note Purchase Agreement”) among the Company and each of the
purchasers named on Schedule A thereto (the “Initial Note Purchasers”; the
Initial Note Purchasers, together with their successors, assigns or any other
future holder of the Notes (as defined below), the “Holders”), providing for,
inter alia, the issue and sale by the Company to the Initial Note Purchasers of
$175,000,000 aggregate principal amount of its 5.20% Senior Notes, due June 15,
2018 (the “Notes”).
     C. The Initial Note Purchasers have required as a condition to their
purchase of the Notes that the Company cause each of the undersigned to enter
into this Guaranty and to cause (i) each Domestic Subsidiary (as defined in the
Note Purchase Agreement) formed or acquired by the Company or any Subsidiary and
(ii) each other Subsidiary (as defined in the Note Purchase Agreement) that
after the date hereof delivers a guaranty of, or becomes an obligor under, the
Bank Credit Agreement (as defined in the Note Purchase Agreement) to enter into
a Guaranty Supplement, in each case as security for the Notes, and the Company
has agreed to cause each of the undersigned to execute this Guaranty and to
cause such Subsidiaries to execute a Guaranty Supplement, in each case in order
to induce the Initial Note Purchasers to purchase the Notes and thereby benefit
the Company and its Subsidiaries by providing funds to refinance certain debt
and for general corporate purposes.
     D. Each of the Guarantors will derive substantial direct and indirect
benefit from the sale of the Notes to the Initial Note Purchasers.
     Now, therefore, as required by Section 9.7 of the Note Purchase Agreement
and in consideration of the premises and other good and valuable consideration,
the receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:

 



--------------------------------------------------------------------------------



 



Section 1.   Definitions.

     Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.

Section 2.   Guaranty of Notes and Note Purchase Agreement.

     (a) Subject to the limitation set forth in Section 2(b) hereof, each
Guarantor jointly and severally does hereby irrevocably, absolutely and
unconditionally guarantee unto the Holders: (1) the full and prompt payment of
the principal of, premium, if any, and interest on the Notes from time to time
outstanding, as and when such payments shall become due and payable whether by
lapse of time, upon redemption or prepayment, by extension or by acceleration or
declaration or otherwise (including (to the extent legally enforceable) interest
due on overdue payments of principal, premium, if any, or interest at the rate
set forth in the Notes and interest accruing at the then applicable rate
provided in the Notes after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Company, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) in Federal or other immediately available funds of
the United States of America which at the time of payment or demand therefor
shall be legal tender for the payment of public and private debts, (2) the full
and prompt performance and observance by the Company of each and all of the
obligations, covenants and agreements required to be performed or owed by the
Company under the terms of the Notes and the Note Purchase Agreement and (3) the
full and prompt payment, upon demand by any Holder, of all costs and expenses,
legal or otherwise (including reasonable attorneys’ fees), if any, as shall have
been expended or incurred in the protection or enforcement of any rights,
privileges or liabilities in favor of the Holders under or in respect of the
Notes, the Note Purchase Agreement or under this Guaranty or in any consultation
or action in connection therewith or herewith and in each and every case
irrespective of the validity, regularity, or enforcement of any of the Notes or
Note Purchase Agreement or any of the terms thereof or any other like
circumstance or circumstances.
     (b) The liability of each Guarantor under this Guaranty shall not exceed an
amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of such Guarantor, contingent or otherwise,
result in the obligations of such Guarantor hereunder not constituting a
fraudulent transfer, obligation or conveyance.

Section 3.   Guaranty of Payment and Performance.

     This is a guarantee of payment and performance and each Guarantor hereby
waives, to the fullest extent permitted by law, any right to require that any
action on or in respect of any Note or the Note Purchase Agreement be brought
against the Company or any other Person or that resort be had to any direct or
indirect security for the Notes or for this Guaranty or any other remedy. Any
Holder may, at its option, proceed hereunder against any Guarantor in the first
instance to collect monies when due, the payment of which is guaranteed hereby,
without first proceeding against the Company or any other Person and without
first resorting to any direct or indirect security for the Notes or for this
Guaranty or any other remedy. The liability of each Guarantor hereunder shall in
no way be affected or impaired by any acceptance by any Holder of

-2-



--------------------------------------------------------------------------------



 



any direct or indirect security for, or other guaranties of, any Debt, liability
or obligation of the Company or any other Person to any Holder or by any
failure, delay, neglect or omission by any Holder to realize upon or protect any
such guarantees, Debt, liability or obligation or any notes or other instruments
evidencing the same or any direct or indirect security therefor or by any
approval, consent, waiver, or other action taken, or omitted to be taken by any
such Holder.
     The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guarantee
ceasing to be binding as a continuing security on any other of them.

Section 4.   General Provisions Relating to the Guaranty.

     (a) Each Guarantor hereby consents and agrees that any Holder or Holders
from time to time, with or without any further notice to or assent from any
other Guarantor may, without in any manner affecting the liability of any
Guarantor under this Guaranty, and upon such terms and conditions as any such
Holder or Holders may deem advisable:
     (1) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Debt, liability or obligation of the Company or of any other
Person secondarily or otherwise liable for any Debt, liability or obligations of
the Company on the Notes, or waive any Default with respect thereto, or waive,
modify, amend or change any provision of any other agreement or this Guaranty;
or
     (2) sell, release, surrender, modify, impair, exchange or substitute any
and all property, of any nature and from whomsoever received, held by, or for
the benefit of, any such Holder as direct or indirect security for the payment
or performance of any Debt, liability or obligation of the Company or of any
other Person secondarily or otherwise liable for any Debt, liability or
obligation of the Company on the Notes; or
     (3) settle, adjust or compromise any claim of the Company against any other
Person secondarily or otherwise liable for any Debt, liability or obligation of
the Company on the Notes.
     Each Guarantor hereby ratifies and confirms any such extension, renewal,
change, sale, release, waiver, surrender, exchange, modification, amendment,
impairment, substitution, settlement, adjustment or compromise and that the same
shall be binding upon it, and hereby waives, to the fullest extent permitted by
law, any and all defenses, counterclaims or offsets which it might or could have
by reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.
     (b) Each Guarantor hereby waives, to the fullest extent permitted by law:
     (1) notice of acceptance of this Guaranty by the Holders or of the
creation, renewal or accrual of any liability of the Company, present or future,
or of the reliance of

-3-



--------------------------------------------------------------------------------



 



such Holders upon this Guaranty (it being understood that every Debt, liability
and obligation described in Section 2 hereof shall conclusively be presumed to
have been created, contracted or incurred in reliance upon the execution of this
Guaranty);
     (2) demand of payment by any Holder from the Company or any other Person
indebted in any manner on or for any of the Debt, liabilities or obligations
hereby guaranteed; and
     (3) presentment for the payment by any Holder or any other Person of the
Notes or any other instrument, protest thereof and notice of its dishonor to any
party thereto and to such Guarantor.
     The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than by payment in full of the Notes and the
obligations of the Company under the Note Purchase Agreement), whether by reason
of any claim of any character whatsoever or otherwise and shall not be subject
to any defense, set-off, counterclaim (other than any compulsory counterclaim),
recoupment or termination whatsoever.
     (c) The obligations of the Guarantors hereunder shall be binding upon the
Guarantors and their successors and assigns, and shall remain in full force and
effect until the entire principal, interest and premium, if any, on the Notes
and all other sums due pursuant to Section 2 shall have been paid and such
obligations shall not be affected, modified or impaired upon the happening from
time to time of any event, including without limitation any of the following,
whether or not with notice to or the consent of the Guarantors:
     (1) the genuineness, validity, regularity or enforceability of the Notes,
the Note Purchase Agreement or any other agreement or any of the terms of any
thereof, the continuance of any obligation on the part of the Company, any other
Guarantors or any other Person on or in respect of the Notes or under the Note
Purchase Agreement or any other agreement or the power or authority or the lack
of power or authority of the Company to issue the Notes or the Company to
execute and deliver the Note Purchase Agreement or any other agreement or of any
other Guarantors to execute and deliver this Guaranty or any other agreement or
to perform any of its obligations hereunder or the existence or continuance of
the Company or any other Person as a legal entity; or
     (2) any default, failure or delay, willful or otherwise, in the performance
by the Company, any other Guarantor or any other Person of any obligations of
any kind or character whatsoever under the Notes, the Note Purchase Agreement,
this Guaranty or any other agreement; or
     (3) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, any other Guarantor or any other Person or in respect
of the property of the Company, any other Guarantor or any other Person or any
merger,

-4-



--------------------------------------------------------------------------------



 



consolidation, reorganization, dissolution, liquidation, the sale of all or
substantially all of the assets of or winding up of the Company, any other
Guarantor or any other Person; or
     (4) impossibility or illegality of performance on the part of the Company,
any other Guarantor or any other Person of its obligations under the Notes, the
Note Purchase Agreement, this Guaranty or any other agreements; or
     (5) in respect of the Company, any other Guarantors or any other Person,
any change of circumstances, whether or not foreseen or foreseeable, whether or
not imputable to the Company, any other Guarantors or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any other Guarantors or any other Person and whether or not of the
kind hereinbefore specified; or
     (6) any attachment, claim, demand, charge, Lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or against the
Company, any Guarantor or any other Person or any claims, demands, charges or
Liens of any nature, foreseen or unforeseen, incurred by the Company, any
Guarantor or any other Person, or against any sums payable in respect of the
Notes or under the Note Purchase Agreement or this Guaranty, so that such sums
would be rendered inadequate or would be unavailable to make the payments herein
provided; or
     (7) any order, judgment, decree, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, any Guarantor or any other Person of its respective
obligations under or in respect of the Notes, the Note Purchase Agreement, this
Guaranty or any other agreement; or
     (8) the failure of any Guarantor to receive any benefit from or as a result
of its execution, delivery and performance of this Guaranty; or
     (9) any failure or lack of diligence in collection or protection, failure
in presentment or demand for payment, protest, notice of protest, notice of
default and of nonpayment, any failure to give notice to any Guarantor of
failure of the Company, any Guarantor or any other Person to keep and perform
any obligation, covenant or agreement under the terms of the Notes, the Note
Purchase Agreement, this Guaranty or any other agreement or failure to resort
for payment to the Company, any other Guarantor

-5-



--------------------------------------------------------------------------------



 



or to any other Person or to any other guaranty or to any property, security,
Liens or other rights or remedies; or
     (10) the acceptance of any additional security or other guaranty, the
advance of additional money to the Company or any other Person, the renewal or
extension of the Notes or amendments, modifications, consents or waivers with
respect to the Notes, the Note Purchase Agreement or any other agreement, or the
sale, release, substitution or exchange of any security for the Notes; or
     (11) any merger or consolidation of the Company, any other Guarantor or any
other Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, any other Guarantor or any
other Person to any other Person, or any change in the ownership of any shares
of the Company, any other Guarantor or any other Person; or
     (12) any defense whatsoever that: (i) the Company or any other Person might
have to the payment of the Notes (principal, premium, if any, or interest),
other than payment thereof in Federal or other immediately available funds, or
(ii) the Company or any other Person might have to the performance or observance
of any of the provisions of the Notes, the Note Purchase Agreement or any other
agreement, whether through the satisfaction or purported satisfaction by the
Company, any other Guarantor or any other Person of its debts due to any cause
such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding-up or otherwise, other than
the defense of indefeasible payment in full in cash of the Notes; or
     (13) any act or failure to act with regard to the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement or anything which might vary the
risk of any Guarantor or any other Person; or
     (14) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor or any other Person in respect of
the obligations of any Guarantor or other Person under this Guaranty or any
other agreement, other than the defense of indefeasible payment in full in cash
of the Notes;
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of, premium, if any, and interest on the
Notes in accordance with their respective terms whenever the same shall become
due and payable as in the Notes provided and all other sums due and payable
under the Note Purchase Agreement, at the place specified in and all in the
manner and with the effect provided in the Notes and the Note Purchase
Agreement, as each may be amended or modified from time to time. Without
limiting the foregoing, it is understood that repeated and successive demands
may be made and recoveries may be had hereunder as and when, from time to time,
the Company shall default under or in respect of the terms of the Notes or the
Note Purchase Agreement and that

-6-



--------------------------------------------------------------------------------



 



notwithstanding recovery hereunder for or in respect of any given default or
defaults by the Company under the Notes or the Note Purchase Agreement, this
Guaranty shall remain in full force and effect and shall apply to each and every
subsequent default.
          (d) All rights of any Holder may be transferred or assigned at any
time and shall be considered to be transferred or assigned at any time or from
time to time upon the transfer of such Note whether with or without the consent
of or notice to the Guarantors under this Guaranty or to the Company.
          (e) To the extent of any payments made under this Guaranty, the
Guarantors shall be subrogated to the rights of the Holder or Holders upon whose
Notes such payment was made, but each Guarantor covenants and agrees that such
right of subrogation shall be junior and subordinate in right of payment to the
prior indefeasible final payment in cash in full of all amounts due and owing by
the Company with respect to the Notes and the Note Purchase Agreement and by the
Guarantors under this Guaranty, and the Guarantors shall not take any action to
enforce such right of subrogation, and the Guarantors shall not accept any
payment in respect of such right of subrogation, until all amounts due and owing
by the Company under or in respect of the Notes and the Note Purchase Agreement
and all amounts due and owing by the Guarantors hereunder have indefeasibly been
finally paid in cash in full. If any amount shall be paid to any Guarantor in
violation of the preceding sentence at any time prior to the indefeasible
payment in cash in full of the Notes and all other amounts payable under the
Notes, the Note Purchase Agreement and this Guaranty, such amount shall be held
in trust for the benefit of the Holders and shall forthwith be paid to the
Holders to be credited and applied to the amounts due or to become due with
respect to the Notes and all other amounts payable under the Note Purchase
Agreement and this Guaranty, whether matured or unmatured. Each Guarantor
acknowledges that it has received direct and indirect benefits from the
financing arrangements contemplated by the Note Purchase Agreement and that the
waiver set forth in this paragraph (e) is knowingly made as a result of the
receipt of such benefits.
          (f) To the extent of any payments made under this Guaranty, each
Guarantor making such payment shall have a right of contribution from the other
Guarantors, but such Guarantor covenants and agrees that such right of
contribution shall be subordinate in right of payment to the rights of the
Holders for which full payment has not been made or provided for and, to that
end, such Guarantor agrees not to claim or enforce any such right of
contribution unless and until all of the Notes and all other sums due and
payable under the Note Purchase Agreement have been fully and irrevocably paid
and discharged.
          (g) Each Guarantor agrees that to the extent the Company, any other
Guarantor or any other Person makes any payment on any Note, which payment or
any part thereof is subsequently invalidated, voided, declared to be fraudulent
or preferential, set aside, recovered, rescinded or is required to be retained
by or repaid to a trustee, receiver, or any other Person under any bankruptcy
code, common law, or equitable cause, then and to the extent of such payment,
the obligation or the part thereof intended to be satisfied shall be revived and
continued in full force and effect with respect to the Guarantors’ obligations
hereunder, as if said payment had not been made. The liability of the Guarantors
hereunder shall not be reduced or discharged, in whole or in part, by any
payment to any Holder from any source that is thereafter paid,

-7-



--------------------------------------------------------------------------------



 



returned or refunded in whole or in part by reason of the assertion of a claim
of any kind relating thereto, including, but not limited to, any claim for
breach of contract, breach of warranty, preference, illegality, invalidity, or
fraud asserted by any account debtor or by any other Person.
          (h) No Holder shall be under any obligation: (1) to marshal any assets
in favor of the Guarantors or in payment of any or all of the liabilities of the
Company under or in respect of the Notes or the obligations of the Guarantors
hereunder or (2) to pursue any other remedy that the Guarantors may or may not
be able to pursue themselves and that may lighten the Guarantors’ burden, any
right to which each Guarantor hereby expressly waives.
          (i) The obligations of each Guarantor under this Guaranty rank pari
passu in right of payment with all other Debt of such Guarantor which is not
secured or which is not expressly subordinated in right of payment to any other
Debt of such Guarantor.
Section 5. Representations and Warranties of the Guarantors.
          Each Guarantor represents and warrants to each Holder that:
          (a) Such Guarantor is a corporation or other legal entity duly
organized, validly existing and in good standing or active status under the laws
of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on (1) the business, operations, affairs, financial condition,
assets or properties of such Guarantor and its subsidiaries, taken as a whole,
or (2) the ability of such Guarantor to perform its obligations under this
Guaranty, or (3) the validity or enforceability of this Guaranty (herein in this
Section 5, a “Material Adverse Effect”). Such Guarantor has the power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Guaranty and to perform the provisions hereof.
          (b) This Guaranty has been duly authorized by all necessary action on
the part of such Guarantor, and this Guaranty constitutes a legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except as such enforceability may be limited by
(1) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
          (c) The execution, delivery and performance by such Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Guarantor or any of its subsidiaries under any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, charter document or by-law,
or any other agreement or instrument to which such Guarantor or any of its
subsidiaries is bound or by which such Guarantor or any of its subsidiaries or
any of their respective properties may be bound or affected, (2) conflict with
or result in a breach of any of the terms,

-8-



--------------------------------------------------------------------------------



 



conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Guarantor or any of its
subsidiaries or (3) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the such Guarantor or any
of its subsidiaries other than, in each case, for such contravention, default,
conflict or breach (other than a contravention, default, conflict or breach of
the corporate charter or by-laws of such Guarantor or any of its subsidiaries)
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
          (d) No consent, approval or authorization of, or registration, filing
or declaration with, any Governmental Authority is required in connection with
the execution, delivery or performance by such Guarantor of this Guaranty.
          (e) Such Guarantor is solvent, has capital not unreasonably small in
relation to its business or any contemplated or undertaken transaction and has
assets having a value both at fair valuation and at present fair salable value
greater than the amount required to pay its debts as they become due and greater
than the amount that will be required to pay its probable liability on its
existing debts as they become absolute and matured. Such Guarantor does not
intend to incur, or believe or should have believed that it will incur, debts
beyond its ability to pay such debts as they become due. Such Guarantor will not
be rendered insolvent by the execution and delivery of, and performance of its
obligations under, this Guaranty. Such Guarantor does not intend to hinder,
delay or defraud its creditors by or through the execution and delivery of, or
performance of its obligations under, this Guaranty.
Section 6. Guarantor Covenants.
          From and after the date of issuance of the Notes by the Company and
continuing so long as any amount remains unpaid thereon each Guarantor agrees to
comply with the terms and provisions of Sections 9.1, 9.2, 9.3, 9.4, 9.5 and 9.8
of the Note Purchase Agreement, insofar as such provisions apply to such
Guarantor, as if said Sections were set forth herein in full.
Section 7. Reserved.
Section 8. Governing Law.
          (a) This Guaranty shall be governed by and construed in accordance
with the laws of the state of Illinois applicable therein.
          (b) Each Guarantor hereby (1) irrevocably submits and consents to the
jurisdiction of the United States District Court for the Northern District of
Illinois (or if such court lacks jurisdiction, the State courts located
therein), and irrevocably agrees that all actions or proceedings relating to
this Guaranty may be litigated in such courts, and (2) waives any objection
which it may have based on improper venue or forum non conveniens to the conduct
of any proceeding in any such court and waives personal service of any and all
process upon it, and (3) consents that all such service of process be made by
delivery to it at the address of such Person set forth in Section 11 below or to
its agent referred to below at such agent’s address set

-9-



--------------------------------------------------------------------------------



 



forth below (with a courtesy copy to such Guarantor at the address set forth in
Section 11) and that service so made shall be deemed to be completed upon actual
receipt. Each Guarantor hereby irrevocably appoints the Company as its agent for
the purpose of accepting service of any process within the State of Illinois.
Nothing contained in this section shall affect the right of any Holder to serve
legal process in any other manner permitted by law or to bring any action or
proceeding in the courts of any jurisdiction against a Guarantor or to enforce a
judgment obtained in the courts of any other jurisdiction.
          (c) The parties hereto waive any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort, or otherwise, between
them arising out of, connected with, related to or incidental to the
relationship established between them in connection with this Guaranty, any
financing agreement, any loan party document or any other instrument, document
or agreement executed or delivered in connection herewith or the transactions
related hereto. The parties hereto hereby agree and consent that any such claim,
demand, action or cause of action shall be decided by court trial without a jury
and that any of them may file an original counterpart or a copy of this Guaranty
with any court as written evidence of the consent of the parties hereto to the
waiver of their right to trial by jury.
Section 9. Reserved.
Section 10. Amendments, Waivers and Consents.
          (a) This Guaranty may be amended, and the observance of any term
hereof may be waived (either retroactively or prospectively), with (and only
with) the written consent of each Guarantor and the Required Holders; provided,
however, that any amendment hereof with respect to the liability of a Guarantor
under this Guaranty pursuant to Section 2(b) hereof shall not require the
written consent of the Guarantors or the Required Holders and shall be deemed to
have been automatically consented to by the Guarantors and each Holder.
          (b) To the extent any Guarantor proposes to amend this Guaranty, the
Guarantors will provide each Holder (irrespective of the amount of Notes then
owned by it) with sufficient information, sufficiently far in advance of the
date a decision is required, to enable such Holder to make an informed and
considered decision with respect to any proposed amendment, waiver or consent in
respect of any of the provisions hereof. The Guarantors will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to the provisions of this Section 10 to each Holder promptly following the date
on which it is executed and delivered by, or receives the consent or approval
of, the requisite Holders.
          (c) The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of fee or otherwise, or grant any
security, to any Holder as consideration for or as an inducement to the entering
into by any Holder of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted, on the same terms, ratably to each Holder even if such
Holder did not consent to such waiver or amendment.

-10-



--------------------------------------------------------------------------------



 



          (d) Any amendment or waiver consented to as provided in this
Section 10 applies equally to all Holders and is binding upon them and upon each
future holder and upon the Guarantors. No such amendment or waiver will extend
to or affect any obligation, covenant or agreement not expressly amended or
waived or impair any right consequent thereon. No course of dealing between the
Guarantors and any Holder nor any delay in exercising any rights hereunder shall
operate as a waiver of any rights of any Holder. As used herein, the term “this
Guaranty” and references thereto shall mean this Guaranty as it may from time to
time be amended or supplemented.
          (e) Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company or
any of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.
Section 11. Notices.
          All notices and communications provided for hereunder shall be in
writing and sent (a) by telefacsimile if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
     (1) if to an Initial Note Purchaser or such Initial Note Purchaser’s
nominee, to such Initial Note Purchaser or such Initial Note Purchaser’s nominee
at the address specified for such communications in Schedule A to the Note
Purchase Agreement, or at such other address as such Initial Note Purchaser or
such Initial Note Purchaser’s nominee shall have specified to any Guarantor or
the Company in writing,
     (2) if to any other Holder, to such Holder at such address as such Holder
shall have specified to any Guarantor or the Company in writing, or
     (3) if to any Guarantor, to such Guarantor c/o the Company at its address
set forth at the beginning of the Note Purchase Agreement to the attention of
the Corporate Treasurer, or at such other address as such Guarantor shall have
specified to the Holders in writing.
Notices under this Section 11 will be deemed given only when actually received.
Section 12. Miscellaneous.
          (a) No remedy herein conferred upon or reserved to any Holder is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given under this Guaranty now or hereafter existing at law or in equity.
No delay or omission to exercise any right or power accruing upon any default,
omission or failure of performance hereunder shall impair any such

-11-



--------------------------------------------------------------------------------



 



right or power or shall be construed to be a waiver thereof but any such right
or power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle any Holder to exercise any remedy reserved to it
under the Guaranty, it shall not be necessary for such Holder to physically
produce its Note in any proceedings instituted by it or to give any notice,
other than such notice as may be herein expressly required.
          (b) The Guarantors will pay all sums becoming due under this Guaranty
by the method and at the address specified in the Note Purchase Agreement, or by
such other method or at such other address as any Holder shall have from time to
time specified to the Guarantors in writing for such purpose, without the
presentation or surrender of this Guaranty or any Note.
          (c) Any provision of this Guaranty that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
          (d) If the whole or any part of this Guaranty shall be now or
hereafter become unenforceable against any one or more of the Guarantors for any
reason whatsoever or if it is not executed by any one or more of the Guarantors,
this Guaranty shall nevertheless be and remain fully binding upon and
enforceable against each other Guarantor as if it had been made and delivered
only by such other Guarantors.
          (e) This Guaranty shall be binding upon each Guarantor and its
successors and assigns and shall inure to the benefit of each Holder and its
successors and assigns so long as its Notes remain outstanding and unpaid.
          (f) This Guaranty may be executed in any number of counterparts, each
of which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Section 13. Indemnity
          To the fullest extent of applicable law, each Guarantor shall
indemnify and save each Holder harmless from and against any losses which may
arise by virtue of any of the obligations hereby guaranteed being or becoming
for any reason whatsoever in whole or in part void, voidable, contrary to law,
invalid, ineffective or otherwise unenforceable by the Holder or any of them in
accordance with its terms (all of the foregoing collectively, an “Indemnifiable
Circumstance”). For greater certainty, these losses shall include without
limitation all obligations hereby guaranteed which would have been payable by
the Company but for the existence of an Indemnifiable Circumstance; provided,
however, that the extent of the Guarantor’s aggregate liability under this
Section 13 shall not at any time exceed the amount (but for any Indemnifiable
Circumstance) otherwise guaranteed pursuant to Section 2.

-12-



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank.]

-13-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the undersigned has caused this Guaranty to be duly
executed by an authorized representative as of this ___ day of April, 2011.

            Plexus Intl. Sales & Logistics, LLC
      By:           Name:           Title:        

            Plexus QS, LLC
      By:           Name:           Title:        

            Plexus Management Services Corporation
      By:           Name:           Title:        

            Plexus International Services, Inc.
      By:           Name:           Title:        

            PTL Information Technology Services Corp.
      By:           Name:           Title:      

-14-



--------------------------------------------------------------------------------



 



         

            Accepted and Agreed:

Plexus Corp.
      By:           Name:           Title:      

-15-



--------------------------------------------------------------------------------



 



Guaranty Supplement
To the Holders of the Notes (as hereinafter defined) of Plexus Corp. (the
“Company”)
Ladies and Gentlemen:
          Whereas, in order to refinance certain debt and for general corporate
purposes, the Company issued (a) $175,000,000 aggregate principal amount of its
5.20% Senior Notes, due June 15, 2018 (the “Notes”) pursuant to that certain
Note Purchase Agreement dated as of April 21, 2011 (the “Note Purchase
Agreement”) among the Company and each of the purchasers named on Schedule A
thereto (the “Initial Note Purchasers”).
          Whereas, as a condition precedent to their purchase of the Notes, the
Initial Note Purchasers required that certain subsidiaries of the Company enter
into a Guaranty Agreement as security for the Notes (the “Guaranty”).
          Pursuant to Section 9.7 of the Note Purchase Agreement, the Company
has agreed to cause the undersigned, [_______], a [_______] organized under the
laws of [_______] (the “Additional Guarantor”), to join in the Guaranty. In
accordance with the requirements of the Guaranty, the Additional Guarantor
desires to amend the definition of Guarantor (as the same may have been
heretofore amended) set forth in the Guaranty attached hereto so that at all
times from and after the date hereof, the Additional Guarantor shall be jointly
and severally liable as set forth in the Guaranty for the obligations of the
Company under the Note Purchase Agreement and Notes to the extent and in the
manner set forth in the Guaranty. Capitalized terms used herein shall have the
meanings set forth in the Guaranty unless herein defined or the context shall
otherwise require.
[(A) Payments Free and Clear of Taxes. [This section to be included if the
Additional Guarantor is an entity other than a U.S. domestic entity.]
          All payments whatsoever under the Guaranty will be made by the
Additional Guarantor in lawful currency of the United States of America free and
clear of, and without liability or withholding or deduction for or on account
of, any present or future Taxes of whatever nature imposed or levied by or on
behalf of any jurisdiction other than the United States (or any political
subdivision or taxing authority of or in such jurisdiction) (hereinafter a
“Taxing Jurisdiction”), unless the withholding or deduction of such Tax is
compelled by law.
          If any deduction or withholding for any Tax of a Taxing Jurisdiction
shall at any time be required in respect of any amounts to be paid by the
Additional Guarantor under the Guaranty, the Additional Guarantor will pay to
the relevant Taxing Jurisdiction the full amount required to be withheld,
deducted or otherwise paid before penalties attach thereto or interest accrues
thereon and pay to each Holder such additional amounts as may be necessary in
order that the net amounts paid to such Holder pursuant to the terms of the
Guaranty after such deduction,
Exhibit 2.2
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



withholding or payment (including without limitation any required deduction or
withholding of Tax on or with respect to such additional amount), shall be not
less than the amounts then due and payable to such Holder under the terms of the
Guaranty before the assessment of such Tax, provided that no payment of any
additional amounts shall be required to be made for or on account of:
     (a) any Tax that would not have been imposed but for the existence of any
present or former connection between such Holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
Holder, if such Holder is an estate, trust, partnership or corporation or any
Person other than the Holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof, including without limitation such Holder (or such other
Person described in the above parenthetical) being or having been a citizen or
resident thereof, or being or having been present or engaged in trade or
business therein or having or having had an establishment, office, fixed base or
branch therein, provided that this exclusion shall not apply with respect to a
Tax that would not have been imposed but for the Additional Guarantor, after the
date of the Closing, opening an office in, moving an office to, reincorporating
in, or changing the Taxing Jurisdiction from or through which payments on
account of the Guaranty or the Notes are made to, the Taxing Jurisdiction
imposing the relevant Tax;
     (b) any Tax that would not have been imposed but for the delay or failure
by such Holder (following a written request by the Additional Guarantor) in the
filing with the relevant Taxing Jurisdiction of Forms (as defined below) that
are required to be filed by such Holder to avoid or reduce such Taxes and that
in the case of any of the foregoing would not result in any confidential or
proprietary income tax return information being revealed, either directly or
indirectly, to any Person and such delay or failure could have been lawfully
avoided by such Holder, provided that such Holder shall be deemed to have
satisfied the requirements of this clause (b) upon the good faith completion and
submission of such Forms as may be specified in a written request of the
Additional Guarantor no later than 60 days after receipt by such Holder of such
written request (accompanied by copies of such Forms and related instructions,
if any, all in the English language or with an English translation thereof); or
     (c) any combination of clauses (a) and (b) above;
and provided further that in no event shall the Additional Guarantor be
obligated to pay such additional amounts (i) to any Holder not resident in the
United States of America or any other jurisdiction in which an original
Purchaser is resident for tax purposes on the date of the Closing in excess of
the amounts that the Additional Guarantor would be obligated to pay if such
Holder had been a resident of the United States of America or such other
jurisdiction, as applicable, for purposes of, and eligible for the benefits of,
any double taxation treaty at the time in effect between the United States of
America or such other jurisdiction and the relevant Taxing Jurisdiction or
(ii) to any Holder registered in the name of a nominee if under the law of the
relevant Taxing Jurisdiction (or the current regulatory interpretation of such
law) securities held

-2-



--------------------------------------------------------------------------------



 



in the name of a nominee do not qualify for an exemption from the relevant Tax
and the Additional Guarantor shall have given timely notice of such law or
interpretation to such Holder.
          By acceptance of any Note, each Holder agrees that it will from time
to time with reasonable promptness (x) duly complete and deliver to or as
reasonably directed by the Additional Guarantor all such forms, certificates,
documents and returns provided to such Holder by the Additional Guarantor
(collectively, together with instructions for completing the same, “Forms”)
required to be filed by or on behalf of such Holder in order to avoid or reduce
any such Tax pursuant to the provisions of an applicable statute, regulation or
administrative practice of the relevant Taxing Jurisdiction or of a tax treaty
between the United States and such Taxing Jurisdiction and (y) provide such
Guarantor with such information with respect to such Holder as such Guarantor
may reasonably request in order to complete any such Forms, provided that
nothing in this clause (A) shall require any Holder to provide information with
respect to any such Form or otherwise if in the opinion of such Holder such Form
or disclosure of information would involve the disclosure of tax return or other
information that is confidential or proprietary to such Holder, and provided
further that each such Holder shall be deemed to have complied with its
obligation under this paragraph with respect to any Form if such Form shall have
been duly completed and delivered by such Holder to the Additional Guarantor or
mailed to the appropriate taxing authority, whichever is applicable, within
60 days following a written request of the Additional Guarantor (which request
shall be accompanied by copies of such Form and English translations of any such
Form not in the English language) and, in the case of a transfer of any Note, at
least 90 days prior to the relevant interest payment date.
          On or before joinder to the Guaranty, the Additional Guarantor will
furnish each Holder with copies of the appropriate Form (and English translation
if required as aforesaid) currently required to be filed in a Taxing
Jurisdiction pursuant to clause (b) of the first paragraph of this clause (A),
if any, and in connection with the transfer of any Note the Additional Guarantor
will furnish the transferee of such Note with copies of any Form and English
translation then required.
          If any payment is made by the Additional Guarantor to or for the
account of the Holder of any Note after deduction for or on account of any
Taxes, and increased payments are made by the Additional Guarantor pursuant to
this clause (A), then, if such Holder at its sole discretion determines that it
has received or been granted a refund of such Taxes, such Holder shall, to the
extent that it can do so without prejudice to the retention of the amount of
such refund, reimburse to the Additional Guarantor such amount as such Holder
shall, in its sole discretion, determine to be attributable to the relevant
Taxes or deduction or withholding. Nothing herein contained shall interfere with
the right of any Holder to arrange its tax affairs in whatever manner it thinks
fit and, in particular, no Holder shall be under any obligation to claim relief
from its corporate profits or similar tax liability in respect of such Tax in
priority to any other claims, reliefs, credits or deductions available to it or
(other than as set forth in clause (b) above) oblige any Holder to disclose any
information relating to its tax affairs or any computations in respect thereof.
          The Additional Guarantor will furnish the Holders, promptly and in any
event within 60 days after the date of any payment by the Additional Guarantor
of any Tax in respect of any amounts paid under the Guaranty, the original tax
receipt issued by the relevant taxation or other

-3-



--------------------------------------------------------------------------------



 



authorities involved for all amounts paid as aforesaid (or if such original tax
receipt is not available or must legally be kept in the possession of the
Additional Guarantor, a duly certified copy of the original tax receipt or any
other reasonably satisfactory evidence of payment), together with such other
documentary evidence with respect to such payments as may be reasonably
requested from time to time by any Holder.
          If the Additional Guarantor makes payment to or for the account of any
Holder and such Holder is entitled to a refund of the Tax to which such payment
is attributable upon the making of a filing (other than a Form described above),
then such Holder shall, as soon as practicable after receiving written request
from the Additional Guarantor (which shall specify in reasonable detail and
supply the refund forms to be filed) use reasonable efforts to complete and
deliver such refund forms to or as directed by the Additional Guarantor,
subject, however, to the same limitations with respect to Forms as are set forth
above.
          The obligations of the Additional Guarantor under this clause (A)
shall survive the payment or transfer of any Note and the provisions of this
clause (A) shall also apply to successive transferees of the Notes.]
[(B) Judgments. [This section to be included if the Additional Guarantor is an
entity other than a U.S. domestic entity.]
          Any payment on account of an amount that is payable hereunder or in
U.S. Dollars which is made to or for the account of any Holder in any other
currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of the Additional
Guarantor, shall constitute a discharge of the obligation of the Additional
Guarantor under the Guaranty only to the extent of the amount of U.S. Dollars
which such Holder could purchase in the foreign exchange markets in London,
England, with the amount of such other currency in accordance with normal
banking procedures at the rate of exchange prevailing on the London Banking Day
following receipt of the payment first referred to above. If the amount of U.S.
Dollars that could be so purchased is less than the amount of U.S. Dollars
originally due to such Holder, the Additional Guarantor agrees to the fullest
extent permitted by law, to indemnify and save harmless such Holder from and
against all loss or damage arising out of or as a result of such deficiency.
This indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in the
Guaranty, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by such Holder from time to time
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due hereunder or under the
Notes or under any judgment or order. As used herein the term “London Banking
Day” shall mean any day other than Saturday or Sunday or a day on which
commercial banks are required or authorized by law to be closed in London,
England.]

-4-



--------------------------------------------------------------------------------



 



[Section (C) English Language. [This section to be included if the Additional
Guarantor is an entity other than a U.S. domestic entity.]
          Each document, instrument, financial statement, report, notice or
other communication delivered in connection with the Guaranty shall be in
English or accompanied by an English translation thereof.
          The Guaranty has been prepared and signed in English and the parties
hereto agree that the English version hereof and thereof (to the maximum extent
permitted by applicable law) shall be the only version valid for the purpose of
the interpretation and construction hereof and thereof notwithstanding the
preparation of any translation into another language hereof or thereof, whether
official or otherwise or whether prepared in relation to any proceedings which
may be brought in [_______] or any other jurisdiction in respect hereof or
thereof.]
[Section (D) Waiver of Immunity. [This section to be included if the Additional
Guarantor is an entity other than a U.S. domestic entity.]
          The Additional Guarantor irrevocably waives any immunity to which it
or its property may at any time be or become entitled, whether characterized as
sovereign immunity or otherwise, from any set-off or legal action in [_______],
Illinois or elsewhere, including immunity from service of process, immunity from
jurisdiction of any court or tribunal, and immunity of any of its property from
attachment prior to judgment or from execution of a judgment.]
          The undersigned is the duly elected [_______] of the Additional
Guarantor, a subsidiary of the Company, and is duly authorized to execute and
deliver this Guaranty Supplement to each of you. The execution by the
undersigned of this Guaranty Supplement shall evidence its consent to and
acknowledgment and approval of the terms set forth herein and in the Guaranty
and by such execution the Additional Guarantor shall be deemed to have made in
favor of the Holders the representations and warranties set forth in Section 5
of the Guaranty.
          Upon execution of this Guaranty Supplement, the Guaranty shall be
deemed to be amended as set forth above. Except as amended herein, the terms and
provisions of the Guaranty are hereby ratified, confirmed and approved in all
respects.

-5-



--------------------------------------------------------------------------------



 



          Any and all notices, requests, certificates and other instruments
(including the Notes) may refer to the Guaranty without making specific
reference to this Guaranty Supplement, but nevertheless all such references
shall be deemed to include this Guaranty Supplement unless the context shall
otherwise require.
          Dated: _________________, ____.

            [Name of Additional Guarantor]
      By:           Name:           Title:      

-6-



--------------------------------------------------------------------------------



 



         

Form of Opinion of Special Counsel
to the Company
Exhibit 4.4(a)
(to Note Purchase Agreement





--------------------------------------------------------------------------------



 



Form of Opinion of Special Counsel
to the Purchasers
Exhibit 4.4(b)
(to Note Purchase Agreement)

